No. 06-15-00075-CV

                                           FILED IN
                                    6th COURT OF APPEALS
         IN THE COURT OF APPEALS      TEXARKANA, TEXAS
                                    11/9/2015 9:11:00 AM
      FOR THE SIXTH DISTRICT OF TEXAS DEBBIE    AUTREY
                                            Clerk

                 at TEXARKANA


            GARY DAVID BRAY, et al.,

                        v.

              GREGORY L. FENVES


       Appealed from the 53rd District Court of
                Travis County, Texas
___________________________________________________

       APPENDIX TO APPELLANTS’ BRIEF
__________________________________________________


                      Kirk David Lyons
                      Texas Bar No. 12743500
                      Southern Legal Resource Center, Inc.
                      P.O. Box 1235
                      Black Mountain, N.C. 28711
                      Tel. (828) 669-5189
                      Fax (828) 669-5191
                      kdl@slrc-csa.org

                      ATTORNEY FOR APPELLANTS
                                  APPENDIX

Order Denying Plaintiff’s Application for
Temporary Injunction .................................................. TAB A

Order Granting Plea to Jurisdiction............................ TAB B

Littlefield Will .............................................................. TAB C

Monument Protection Act, Texas Government
Code Sections 2166.501 and 2166.5011 ...................... TAB D

University of Texas System Board of Regents Rules
138 § 2 and 60101 § 2 ................................................... TAB E
TAB A
                                                                                   Filed in The District Court
                                                                                    ofTra~:: ~o~n;~ .:•xas 'fA
                                                                                         A'"'t' , .        t.,J,.)

                                                                                             "ih {£
                                                                                                      li



                                      CAUSE NO. D-1-GN-15-003330                   At                          M.    f
                                                                                   Velva L. Price, District Clerk


GARY DAVID BRAY, and TEXAS                           §       IN THE DISTRICT COURT
DIVISION, SONS OF CONFEDERATE                        §
VETERANS INC., and DAVID STEVEN                      §
LITTLEFIELD                                          §
    Plaintiffs,                                      §       OF TRAVIS COUNTY, TEXAS
                                                     §
v.                                                   §
                                                     §
GREGORY L. FENVES, in his capacity as                §
President of the University of Texas at              §
Austin,                                              §
     Defendant.                                      §
                                                     §       53rd JUDICIAL DISTRICT

 ORDER DENYING PLAINTIFF'S APPLICATION FOR TEMPORARY INJUNCTION

       On August 27, 2015, the Court considered Plaintiffs' Application for Temporary

Injunction in the above-styled and captioned cause. Plaintiffs appeared in person and were

represented by their attorney of record, Kirk D. Lyons, and announced ready.              Defendant

appeared through his attorneys of record, Susan Marie Watson and Mariel Puryear, and

announced ready.      The record of testimony was duly reported by Della Rothermel, the court

reporter for the 250th Judicial District Court.

        After considering Plaintiffs' Application, Defendant's Response brief, the arguments of

counsel, the evidence presented, the pleadings on file, and all other relevant factors, the Court is

of the opinion that Plaintiffs Application for Temporary Injunction should be and is hereby

DENIED in all respects.             IT IS THEREFORE ORDERED that Plaintiffs Application for

Temporary Injunction is DENIED.
                               fY
       SIGNED this     J...f   day of August 2015.
TAB B
                                                                               Filed in The District Court
                                                                                of Travis County, Texas

                                                                                       AUG 3 1 2015        ~#­
                                 CAUSE NO. D-1-GN-15-003330
                                                                                At .      (;..eo . f_M.
                                                                                Velva L. Pnce, Distnct Clerk

GARY DAVID BRAY, and TEXAS                         §          IN THE DISTRICT COURT
DIVISION, SONS OF CONFEDERATE                      §
VETERANS INC., and DAVID STEVEN                    §
LITTLEFIELD                                        §
    Plaintiffs,                                    §         OF TRAVIS COUNTY, TEXAS
                                                   §
v.                                                 §
                                                   §
GREGORY L. FENVES, in his capacity as              §
President of the University of Texas at            §
Austin,                                            §
     Defendant.                                    §
                                                   §          53rd JUDICIAL DISTRICT

                      ORDER GRANTING PLEA TO JURISDICTION

         On August 27, 2015, the Court considered Defendant's Plea to the Jurisdiction in the

above-styled and captioned cause. Plaintiffs appeared in person and were represented by their

attorney of record, Kirk D. Lyons, and announced ready.          Defendant appeared through his

attorneys of record, Susan Marie Watson and Mariel Puryear, and announced ready. The record

of testimony was duly reported by Della Rothermel, the court reporter for the 250th Judicial District

Court.

         After considering Defendant's Plea to the Jurisdiction, Plaintiffs' Response brief, the

arguments of counsel, the evidence presented, the pleadings on file, and all other relevant factors,

the Court is of the opinion that Defendant's Plea to the Jurisdiction should be and is hereby

GRANTED in all respects.         IT IS THEREFORE ORDERED that Defendant's Plea to the

Jurisdiction is GRANTED and Plaintiffs' claims against Defendant are hereby dismissed with

prejudice to refiling of the same.
                           $+-
         SIGNED this 1}_ day of August 2015.
TAB C
                                       . PL .
            OF'PICB OF THE VICB PRESIDENT AND CHIRP FINANCIAL OPF'ICER
            THB UNIVIRSlTY OJI TEXAS AT AUSTIN

            P.O. BorBl19 • Alurin., 'JUas 78113-8J19 • 512-411-1422 • FAX 512·411·?142




                                                          July 24, 2015


VIAE-MAIL

RE:    OPEN RECORDS REQUEST- George W. Littlefield Bequest

Dear Requestor:

This is in final respouse to your Open Recmds Request submitted to The University of Texas at
Austin via email on July 13, 2015. You requested that The University provide you with copies
of documents pertaining to the institution of the Ocorge W. Littlefield bequest. Specifically
requested were documents and agreements pertaining to the monumnents and markers placed on
the UT Austin campus and any stipulations around the position of monuments on campus, their
care, maintenance and display.

Enclosed please fmd the information you requested. You may contact Ms. Annela Lopez
directly at (S 12) 471-8300 ifyou require any further assistance.




MI:blw
Enclosure
..
                                                        1      -FYL-
                                                      "w.v-~




      ~b::~~s:oG~CRG:G w. J.                IN THE COUITY COURT Ol' TRAVIS COUlft'Y,
                                            TEXAS, IN J!lO:O..\TE, J.AJIU,\RY W.dl!, 1921.
      LITT:GmlBIJ) I DECEASED .       I
      APPLieATIOli. liilcd Jl'ov. 20, ' 1920. Roq. Vol. 4!5, page 117.                                      ..
        Now oo~e your petitioners H. L , Wroo, Who rosidoe 1n Travis County,                                1-
         Toxo.s. 'Whitfield Harral. who ~csidos in Dallas County, To:ms, a.nd J' •. P.
        Whi to, who resides in Chners a.nd that euoh otm r and further orders be :made as to
        the Court DBy seem proper.                                         .          ·
        NOTICE 0~ APPLICATIOJr.              Iss.u.ed N'ov. 20, 1920. Rae, Prob. liin. Vol.
       45, pages 118-119.               Returned showing posting at three public places
        in county~ one of vbioh was at Court HoUEe door. etc.                            Citation ie-
        suod sarue day , recorded sSZile book and pe.ge, returned showina publica-
       tion N0 v. 22 & 29, and Dec. 6~ 13, 20 & 27 in Austin Statesn:a.n; as
       also sh~~ by Affdt. of Althea Jon~s. Agt. made Dec. 29, 1920.
       WILL au Gii:O?.GD VI.. LI1"T.LE3IEiiD. Filed :Hova. 20, 1.920 • .a.1oc. Prob. l;fn .
      Vol. 4~. pages 87 et seq.                                    ·
       .i'l:U S~A·C OF 1'3Y.AS )
      OC:tni'TY O!i' Ti'U.VIS         )   KlTOW ALL !.!JN ;EY. TI!:JS:... P:Ui:fEl\l'rS:
             · 'l'hc:\t I,      Pro b~tc //5220 ~                         -2-
     dc~th as practic~ble .
     2.        I direct my executors horein~fter nc.nod to :P2-Y to IllY brcther,
     Villiam P~ Littl~~ield of Ken~, Neu l~cxicc, the sur~ o~ one thousand
     dollars (~1000.00) on tho first day of ~anu~ry of each year and a like
     Sl.lffi on the first day· .::.f July, of each ye~r o.fter r.ry dcc-.th,, such :pa.y-
     Iaents to     cuntinue during his na.tur-c.l li~c.          These payr...ents sm.ll not
     bo subject to, nor be anticipated by, a.ny kind of previous tr.1m fer
     or order· nor to o.ny del:>t or dcr.~a.nd a.ga.ins t tl.y s.::.i d brother, and the
     Lloney shall be paid to l'lir.~ in 11crson in cash if nccess~ry to insure
     his receiving the benc~it thereof.            I also give, devise and bequeath
     to !i:y said brother all the cv. ttle beloriging to r.;.e on his ranch a :t the
     tiLie of my · death and rc lease hitl from all debts he li!B.y owe r.te, nnd
     direct my executors to gi vc hiru. full rclc ase therefror.:.               I further
    give and devise to said William P. Littlefield all the land that has
    heretofore been deeded to ne and new used 1)y hir.1 as o. ra.nch, and di-
     rect r:~ executors to execute and deliver to hi~ ~ sufficient deed
     c.onveying said land to him by proper description.
    3~        I direct my executors to pay Mrs~ u. u. Harral of Gonzales, Tex-
    as, the sun1 of twelve hundred and fifty dollars ($1250.00) on the
    first dny of January of e~ch year ·and a like aoount on the first day
    of July of each year such pa.YL'l.ents to continue during her natural. life.
    I owe said lirs. Harral aeverel vendors lien notes given by me ~n part
    pay:n::.ent fo·r a farm purchased from ber.          I des:tre that my executors
    pay these notes as they r.ature.
    4.        I direct r.;.y executor.s to pay to ~y old v1a.r servant, Nathan Lit-
    tlefield Stokes, . the sun1 of two dollars each Saturaay night during
   his natural life; also to provide hit1 'Wk. th a home in which to 1 ive
    ei the:!: by. :perm.i tting him to usc solile :property be1ong3:::rtg to n'!.y estate
    or by renting a suitable ho1:1e f'o:r hi,r.1. and :paying the rent out of tb3
   property of my estate; also to perr.lit him to collect the rent after
  .~·ty dec.th and during his natural life fror.;. the cottage and lot on 25th
   Street in the City of Austin, Texas, desc~ibed as West 1/2 of Lot .
  Numbe~ 12 in block n~tber 8 Whitis hddition it being n.y intention to
  give and devise to said Nathan Littlefield Stokes:the use, enjoytilent
   and revenues of said cottage a.nd lot during his natural life , san1e to
  revert to n~ estate after his death.                I also direct n~ executors to
   see that all necessary living and n~edical .~xpenses of said Na.tben
  Littlefield Stokes are paid out of r,-zy- est'ete should the said weekly
   payment and rentals of· said cottage not be sufficient..                    When he dies
                                                                                          J

   I des ire that he be buried on i.ly ce~ -;.etery lot, o.nd ~. sui table hee.d-
   stone erected over his grave, all e4> ens es thereof and of burial to
  be p~id for by n~ executors.
~ 5.         I give and bequeath to a board of trustees to be cor.lposed of H.
  1.... \h ce. at: AU3 tin, Texas ~nd thcs e persons who occupy the poo i tiona
  of .President of the University of Texe.s, Librarian of the State of
  Texv..s, Li bra.ria.n of the University of Te:xc.s and I'rofes a or of History
  in the University of Texas as trustees the sur.: of one hundred thous-
  =..nd dolla rs , thi:s sur.~ to be a:ctded to t11:e fun.d hereto f ore· given by r..e
                                                  v\.l (cot:l t inue d)        .        bti
  Probate /16220.                               -~-
           •
   for the purpose of prepar•tion of a ~story of the United BtateaJ and
   the entire s~ to be ueed and expended, eo fax as ie deemed necessary
   or desirable by said board of trustees in the prep.ration and publi-
   cation of a Histo~y of the United St~tes ldth the plain facts concern-
   ing the South and Her .:wts s1noe the foundation at the Govermnent r es-
   pecially since 1860, farily stated in order that the children of the
   south may be truthf'u1ly taught and persons ~;a turing since 1860 r.my be
  given the opportunity to inforu, the~elves correctly concerning tbe
   aouth and especial.ly or the southern Confederacfy.                     It is my desire
   that the said boal"d sJLa,ll publish and ae ll said his tory on such tel'lilS
  a.nd for such price as the ~ii.ajority ::ay deeLl best, a.nd that proceeds
  of such sales and auoh portion of the seid r..J.oney as r..ay remin shall
  be invested by said boaa~d in inccm~ eearing property,.and the inca~
  used to establish and :.;~aintain a oha.ir of .AL.erj.oal'l History in the
  University of Texas.              The said board shall be cOli~posed o£ th4 persona
  who occupy said uositions and as eaCh vaoetes his office, his success-
  or shall take his place on said boa.rd.                  Should the position of B; A.
 Vroe beoo.m~ vacant, saD~ shall be filled by vote of a majority of the
  renaining trustees.              Said board shall haove ful.1 authority to invest
  all or any part of said. sum. to collect and receipt for same, and re-
  invest same as in their discretion see;~ best, and in general is given
  full authority to do all things ~easonably necessary or desirable to
 carry out the purpose of this gift, including such dominion o~er any
 property belongirlg to ae.id truqt as I could exercise if l.iving and not
  inconsistent.with the purpose of thiS. gift.
 6.        I give and direct TA'iY eAeoutors hereinafter n.-:.:~d -t:o pay to Will
 C. HogG of nouston, Texas t H. A. Vl~oe 1 of Austin. Texs.s 1 and the }2r-
 son who occupies the position of President of the University of Texas
 'as trustees the sum of two hundred thousand do11.ars (v200. 000.00) said
 cm.:...ittee to use said sum. or so r.n10h thereof as may be necessary to
 erect a i~ssive bronze ·arch over the south entrance to the campus of
 the University of Texas, in Austin, Texas.                    On the top of the arch
 I wish the~ to place a life size statue of Jefferson Davis, ~ Prea-
 ident of the Bouth£rn Confederacy. to llis right and below hi;~ I wish
 the~; to ple.ce a life size et~ tue of General Robert E. Lee, Car.r..ander
 of tht~ .:"iiTzy- at Virginia, to the left of President Davis and below him
anc! o:P:;roaite the sta.tp.a.f-of General Lee, I wish the;u to :place 2. life
size st,·tue of General _\lbert Sidney J'o~"'lSton, Co;.:·:a.nder of th.e Arruy
::=   ::e:t..""l.essee .    Under General Lee I wish th~ to plB.ce a statue of
.:-o:.n :._ •.    P:robate #5220.                        -4-
        statue. of General Le'e, 11COiiiDla.nder of the Army of Virginia": under
        the sta'tue o:f Genoral. Johnston "COW&Jandel' o:f the Army of Tennessee'';
        under the statue of ltr. Reagan: ''Postmaster General o:t the Confeder ..
        a.cy 11 ; tinder ·the ·statue of Governor Hogg: trThe l?eoples• Governor of
       Texas 11 and at .some prolilinent p~aoe the f'ollowtns "This axoh built and
       donated to the Univ~:rsity of l'exas by George W. Littlefield".            The
       arrange~ent given here is suggeated ~o the co~1ttee as be1ng the best:
      hoWever, they are authorized to change it or the design sUggested if                                  I

       theY Wish, ~'!!us prominence however to the statues of the men naDed
    ·~axe. · I 'DE!lie'Ve the work of constructing seJ.d a.rch should not "begin
       earlier than three years. after ..the terlilination of tbe present wa.r with
      Ger.many unless prices of ;~terial are ~educed to a fair level prior
   to       that. time.       This ia left, however, to tbe di so:retion ai the oom..
      mittee herein appointed to construct said aroh, they being authorized
       if they deem best., to commence work of construction at aJ1f time·.           Any
       excess of money over tbe amount used to oonstruot such arch shall' be
      ret.urne~ to ~ executors and the body of my estate.
'I' '1·. I give cmd direct :my executors to pay to the personu who are .
     Pres1dent of the University of Texas, tbe person who is the membel'
      of the :Buildi~tg ..Coi'JIUittee of the Regents of said University residing
      in Austin, and H-. .A. W:roe of Austin. Texas, as trustees the sum of
      two hUndred and fifty thousand dollars ($250 1 000.00) s~ to be ex~
      Pended in the construction of a girls' dormitory on lots one (1) and
      two (2) in Block 3 Whitis Addition to the City of Austin, Texas, being
      the lots owned by .ma 11iU119diately east of .m;y present home, a aid build...
      ing to be of first class finish ana construction.               The said lots
    and bUildlng·shall be donated an4 conveyed to~ University of ~e~s
     by my executors a.s a ruenor1al to lilY wi.fe.. Jrrs • Ali oe P. Li ttJ.efie ld,
     and it shall be knoWI~ as the Alice Littlefield do.:rmi tory.            I believe
    tba t work of oonstruc;~tion of said d.orJIP.tox.y shoUld not begin eai'~ier
     tlJan ~lO years after the terrJ1nat1on o"f the present war with. Germt:mY
     unless prices of mate~ial are zeduced to a fair level prior to tb4t
    time:           ~u is left, however. to the discretion of tbe o~ittee'h~~ew
     in a.pplinted to o'onstruot baid building, they being authorized if they
    deel:l best tb OOJillllSnce work at any time.        If 8olly part 9f sa~ d sum rew ·
    ··:ain ~:~.·tar completion of said bu.1lding. sa.ttle may be e:xpended ~or ~- ·
    ~ishing same:             It is~~ intention to deviub said 4ots to' said ~niv~~­
    s1ty with building thereon as aforesaid, subject to revqrsion a~ here~
    in provided for, suoh ~nte~tion to be effeot~ted as ~rein set fotth.
    This dorr.litory is _to be used to acoCWDda'te the 'Fresbr~Bn ~l&as of. Young
    W~en enterinB the University as the,y need assistance and protectibn
   :.~ol:e than girls who have been :i..n Univeruity bef·ore :taw~.         Girls. of
    other ola.sses ra:a.y be given accor.1&lodations, bu.t'thoae of'the l'reshfr.a.xi
    cl.i'. a's shall have pref'~renoe until a.ll dee iring roOi\18 m.ve then. · · ·
   ..'..~.:te1 'said bui~ding is cor.u.pleted said trustees shall execute a.nd deliv-
   e~ ~o the Board of aegents of the University of Texas e deed conveying
     ~                                                                    '•   .
                                                         (continued) .

                                                          -,.                      J:;"J:"n   I   A.,_,.. ... . ••••
.•




       - Probate /15220.                         -5-
            said ~ots and 1Qprov~ents to· the University o1 Texas or to the State
            of Texas tor the use of the University such deed to provide that the
            property shall revert to 'Icy' estQ.te if the Yain University sho.~l with-
            in 21 yeard after ~ death be o~nged frm; ~ts present location near
           l..Y honJ.e in Austin, Texas. Such deed shall stat~ that branches of .tD.e
           University may be este.bl~shed and ;,Iaintained el.sewhere and tbat if
           sufficient ground f'or construction o:f bui~dings cannot be seour ed in
            the present location, such grognd ~ be sec~red· or UBed elsewhere
            in Austin, 1'exas. bu~ that .the present campus or any ave.ilable ground
            in tho n~ighborhood thereof ~t be utilized 80 far           asis'consistent
       . ·with the space ava.iJs.,ble before any building-a for the lfain University
          .a.r.c constructed elsewhere _on penalty of such reversion.         If for any
           roa.son said lots ·cannot be used for said purpc::a. e 1 then 1 t 1s JJl1' desire·
            that llzy' executors purchAse with othel:' funds o£ rq estate aui table lots
           near my house I same to be used tor construction of said dorm tory.
           a. In case J!JY Wife,. A:lice P. Littlafield survives me, I c11reot that
           m;y executors as soon as o(mvenient sell so much of D\V personal proper-
           ty as maybe     necessary to_ pay all~ just debts. the sums herein pro~
        . vided for and retain. ample ,p.roperty or JaOney to make the annual and
           o tb.er payments hereinbefo;r.e provided for and all pro}?able expenses •
      . In such case. I give, devise and bequeath to ~ wif~ all thS residue
           of my proper-ty~ real, pe:rsona~   and  mixed,     I~ such case I it is my
           desire that my executors hereinaft~r named abal.l if agreeable to my
          WifE! act as her agents a.nd Lianage the proPf:Jrty belongins to ber and            ·
           operate her interest in the YellOW Hwse Ranch., J. P. 'V(hite of Rm.well.
          lTew ).JeAico, to act as· manager a.t the s~lary fixed in another par tion
           of tl11s will..     It is also my wish that should it ever be necessary
           to have guardians of her pere on or estate appoint ad. tlla 1! sai¢ J'. P.
      · White, H. A. W,roe _of Austin. Texas, and l)r., Whitfield ll.ar~l of Dal..
          lS:S, Texas,. be appointed as joint guardians o~ her per_s on Slld estate
         ·or- either as tl;le case may be.                                 ·
          9.      I hereby appoint , designate and con.stitut13 K, A.Wroe cf Amtin,
        .Texas. J. P. White ot Roswell, lTew ltexioo and Dr. Whitfield Hanoal· of
         Dallas, Texas the sole executorEJ of this rrr:r last will and testB.111ent,
     · and I hereby provide that no actl.on shall be had in. the ·county Court
          or other Court of Probate in this or any other state in relation to
         the settlement or adQinistrat1on of my estate other 'than the' probating
          of this will and the return of an inventor,, appraise~nt and list
          of olai.lil8 of ~ eata te.     I :further di~aot that no bond b:r other secur-
         ity ehall be required of tq executors or a.ny of ther~ in such capacity.
      · The above provisions as to bond and as to action of the probate court
         shall appl.y hi full force to all t rustees na.liled herein a.nd espe cial1y
        to thea e p:rovi sions of this will naming a.s Trustees the &al>le persons
        who are herein naru.e.d as executors.         Such exe·o ators shall receive
        $300.0. OQ each per year as full oor.Lpensation fort heir servic'ea. such
         j_)ayl:lent to be in 11eu of all compensation fee or cor.:r..ission provided
        by law.                                     •
                                                            (cC?ntinued)
                                                 .   (\
                                                 \,;:J
,•     .·
            ,,·,




       Probate #5220.                         -6-

        10.       I hereby give and grant to r.1y said executors, when q ualif"ied, ·
         full .a nd absoiute dominion over proper:ty of my estate ·(including a.ny
         and al~ community estn.te to \\hioh 1ay wife might be onti tle d., but for
         t~e provisions · of this L~ wi11) and they are bercb~ authorized ac-
         cording to t~eir discretion, to .r.1anage, control and dispose of t.he
         awae; a. ell, convey or en~umbe.r saxac • to borrow ~oney all in the a mae
         manner that l could do if aJ.j,ve.       ·
         11.      In case my wife does survive lile, this will shall take effect as.
         i f paragraphe numbered 5, 6 ~nd 7, end 12 to 33 inclusive, had not
         been included herein.        In case she does not survive me. then all
         pfl,rts of this Will save paragraph 8, shaJ.l take e:t:fect and constitute
         LJY. will.
        12.      If r.ty wife sha.ll not survive me, it is my desire that r.ry ex-
         ecutors shall as soon as practicable after ~ death convert all per-
         sonal property belonging to my estate, or so Lluch as r.~ay be necessary
         to pay legacies into cash, and with such cash, shell pay all legacies
        herein nnde.        Should this be . ansufficient to pay all legacies then
         it shall be apportioned to the VarioUS lega.tRRS and ~ portion Of 'tzy'
         land in Hockley and Lamb Counties, Texas shall be sold             at such
     ' time as the executors deem best so that sufficient money to r.lake ail
         such legacies may be realized.        Or :l.:f they deem. best, all the a.ddi:.
        tional sums needed for this purpcs e o.r any part thereof re.y be de-
         rived f'I'om the income of operation of' wy pro:p3 rty as hereinafter pro-
        vided for.
        13.      I give, devise and bequeath to r.zy nepheWJ J, w~ White, of Mason,
        Texas, as trustee for Mrs. Hilda Hodges of Roswell~ New Mexico, dur-
        ing her life time and :for hex son, Welborn Hodges, or his descendants,
        or nw niec·e, Ida. W. Walker or her descendants a.fto·r her death my three
        ·fourths (3/4the) interest in lots one and two in J3lock One in the City
        of San Angelo, Texas.- according to the origine.l plot of said city,             ·
        together with all ir,wrovements thereon, said property being known as
        the Gibbs Block and being the :property in which so.id J. W. Whd.~ owns
       an ~divided one fourth interest.           Said trustee shall have the full
       managen1ent and control of said interest in ea.li:d pro-perty and shall
       ~Y the net income therefrom to said Mrs, H0 dges during her life.
       The rights of said Mrs. Hj.lda.. H 0 dges shall be lir.li ted to the use, en-
        joYJaent, income and revenues during mr       na   tu:r.al life.  After the
       death of said Mrs, Hodges, saj~ interest in said property shall pass
       in fee .simple free from .said trust an·:i ·without lir.u to. tion or remain-
       der to her son Welborn Hodges, or if he ·oe not living to his descen-
       dants, and if he shall !~ve died and left no descentiunts who survive
       said .Mrs. Hilda Hodges, then s.2.id intcreot shD.ll p~.ss to ny niece
       Ida W, Welker, if living ctr.d if not to hflr descend ....nte, El:nd if she
       then bo dead nnd have no su:rvrving dE'leccmdc,nts. to her legc.l hoi rs.
       14.      I give and bequee.th to ny nephew, Yictor P. Hnrral of Gonzc..les l
       Texas, the sum of one hundred thousand dollars ($100000.00).              I
                                                    (continued)
  ,.




  Probate #5?20.                       -7-
  furtb~~      give, devise and be~ueath to Dr. Whitfield Harral bf DalUas ,
     Texas, as trustee· ~or Victor F. Harral during his nntural life the
    fa.rm of two hundred ··.e..cres on which he now liyes,' ·being the f'arli.l I
    Purchc.sed fror.1 Mrs • .M. ll. Harral, o.nd the 115 acre fart~ I own on the
    Guo.dnllipe River a.djoiping tho. t fan:l and tho 100 v.cres knovm as the
    Alleri tract of land, Pll being part of the J, M.· Salinas grant in
    Gonzales, County, Texas, nnd being all the land I awn in said cpunty
    except the ~05 acre·tract hereinafter referred to. · It is my inten-
    tion to limit the rights of said Victor P, Harral in said land to the
    use, enjoyment, income and rovenuee during his natural 1:-ife, ·and that
    afte.r his death al'l of said three tracts of lo.nd shall ba sold by the
    s.ai-d trustee at public or private sale on such terms and in such par-
    cels a e he :may deer.l best :::-.nd the proceeds of such sale after payment
    of expenses divided equally share and s~rc alike between the wi~ow
    of said Victor Ha.rrall a.nd his surviving children free fron1 said trust.
    Provided, however, that if any child of satd Victor P. Harral shall ·
    have died leaving ~ child or children .that survives Victor P. Harral,
    such grandchild or grandchildren ahall t1~e such share of the proceeds
    of said property ~s their said deceased ~.rent, being a child of said
    Victor Harral, would take if it were living.            In case said Victor P.
    Harral shall not desire himself to cultivate said land, sv.id trustee
    shall ruQnege and control it, renting it or handling. it as he deems
    best and the net incor,::.e there.from during the lifetir.1e of said Harral
    sh~l be paid to him, it being distinctly ptovided that such net income
    shall not be subject to any debt or demand a.gai· .. t the s.c-.id Harral, ·
    nor ·.be anticipated bya.ny kind of previous tran..... er or order, ·emd that
    s~d shall, if necessary to ~ssure his getting the benefit thereof be
    paid to him in cash i~ person qy said trustee.            I also give and ~e-
    queath to said Dr. Yfuitfield Harral as t.rustee for said Victor P. Har-
    ral the 105 acre trEt.ct of Ja nd adjoining the farming property here~n­
   above described and known as the Caldwell or James Smith tract of land
    being in Gonzales County, TeXliis,         Said tract ·am 11 be held and mamiged
   by said trustee as herein provided for three years after TJY death an.d
   then Shall be sold for cash or credit at public or private sale· and
   the proceeds delivered t.o said Victor P. Harra~ and to be his. :tr operty
·. free from said trust •
. 15.       I give·and bequeath to Mrs. S~llie Duggan, of Littlefield, Tex-
   as, the sum o:f fifty thousand dollars Wooooo" 00).            I also· give 1 de ..
  .vise and bequeath to her all the labors and fractions of' Ja bo rs in
   the County of Lar;.ib~ State· of ·rexas lying north and east of the l?ecos
   and No~thern Texas ~-ilway line belonging to n~ and not sold at the
   tir.te of ray death, sald labors having been plat ted by W, D. Twitchell
   and being shown and ident~fied on plat recorded in said county . as
  labora 1, 10, 11, 18, ·and 20 and part of labo·re 3, 16, and 19 in Cap-
  ital League 6?1; parts of labors 2, 3 and 9 in league 68?; labor 4 in
  Leaaue 666; part oi' labors 7 and 24 in League 658; .part of la.boru 20
                                                  (continued)

                                                                                         .--
                                        I    •


                                                        73
·'




      Probate {fo5i20                            -a-
       and 25 in. r~eague 659 and all' of lab or 11.~ in Lcc.gue 660 ~                  All of
      JlfL  bors 3 , 4, 6 L.''· ud 7 i.n Leacue 6 60 in said County including land on
       both sides ot: said rail:road shall also oe included in said devise ..
       I c.lso gi.ve, devise and beque&.th to the said lira. Sa.llie D-uggan' who
       lives in Littlefield. Texas 1 all lots in the town site of Littlefjeld,
       Te~v..s 1 as shown on plc.t r..os cs ~ that is E'.ll
      vacant .lots in said to·wnsite then owned. by :;:;~e.                 ! also give, devise
      and 'J:?equeath to sa.id ~iTs. Scllie 'Dug-g6n lots 3 c:..nd 6 in Block 54;
       lot 17 in Block 20~ lot 6 in Block 47, Lot 12 in Dlock 48, lots 20
      and 21 in Block 29 and lots D and 3 in Block 24, all in said town of
      Li ttl3 field 1 LaHb County, Te::::v.s ~ a a cording to sa.id pl.::.t with all ir.·L-
      prove;.~ents thereon, being the five residences, the hotel nnd store-
      house in ~aid town ·now ownec-: by :-·.e.
      16.       I give, 'devise anC. be1:1.ue2.th to J, :P4 :.Illite o:{ Roswell, New
     :.:exioo, ii:Y undivided half interest in the L~ :;:,. D .. stool;: f.:o.r:.~ of
      1250 e..cres in said st~teJ '!.:e:n~; t!1.e b::;:-igc:.t ..!C.. f.az.l;~ belon~inc one ha.lf
      to hi!.;.a.nd one hc~f to ;·_e ne:c.r st::.iC'. city, together with all r.-;r in-
      terest in all stock,· i;_plej·.ents ~~ nC. e;..Lui:p;.:.cnt l.>elortgill(: to s o.id f C?.r:-.
     and loc~.ted theTeon at the ti:·_e of': .y d.e ..~th.               I c;.lso giv~, devifie
      c:.nd beque a. th to a aid J, P. ~\r..1i te all : .y 11c:.lf i '-1 t crest in s e veral
      e:·..a.ll tr~cts of land in s c.·.ic: s·cc:~ te oi 1i'~n1. ~-e· :ico a\7neC. mlf by hi::
     .:.nd !Elf by :u..e anc. si tuc::..teC.. in 0ha ves (me. .. toosevelt C.ounties, in
     seid st~~tc, 'L eing all the interest·s in l::"'..ncl I own in a L'..i d C auntie s.
     I fu:-cthe: ai vc a.nd bequeath to said J, J?. Whi. te tm su11J. of one hun-
     d~ed    thousand   doll~rs    (~iooooo.oo).          ·
      17.       I give~ devise and beque~th tq L~ niece-~rs. ~dna L3lone 1 Who
      resides in Aust~n, Texas, tre property new known as tm c..,ueien The-
      ater property in Austin, Travis County, ~exas, including the ro~r
      portion back to the alley being ~art of lot one (1) in ~lock 8a tf
      said city, be ins the s.:.r.e _ r~~:;,1crty bcught by :;,;~e ( e.t col'ne:;.~ of Con-
     ~l~ess .Avenue and Seventh Street) fro:u~ Jru.lElS H. Johnson et al on
     Octobor 4th, 1912, to which deed and the record thereof in Book. 263,
      pogcs 544 to 546 of tho deed records of Travis County, Taxes, refer-
      ence is nr.de for des.criptlon.         I ~:~oleo give .:-..nd bequo.·    ,.




      ·Probata #5220.                          -9-
                                                                                 •
         thirty thousand dollc.rs ($30000.00) sa.id sur.1·of t>oney to be invested
         by anicl truf.ltce in incor.~c producing property, or to be lent out, nt
         interest, or pert invested and p~~t lent out, or invested in bonds,
         Said trustee sh~ll h~vc tho full r.:.o.nc.gcr:cnt c.nd control of ['.11 ~nid
         property, end if s~i~ Edg~r Harral shell elect not to live en sald
         fc.rra said trustee shell e.lso rent it out or hc.ndlc it a.s he deer.:s
         boat, :pa)ing to the s~id Tidgcr Haxrc.l tho not incor.:c fro:r.! s o.r.1e so
         long ~s he shall live.          The rights of sc.id Edger Harral in s~id
         property shell be lir:i ted to the usc, onjoyr.-;.cn t o.nd revenues during
         his no.turo.l life; possession of nll pcrsono.l property s o.ve income
         to be held by .said trustee :-.nd po.yr...ent of incoi~e not to be antici--
         pated by ·any kind of trans£or or order nor subject to any debt or
        dcr.:.o.nd against sr:".id Edger Ho.rral.    Net incox:1.e sh..."'l.ll be p?.id to hir:1.
         in person in oesh if nccesa~ry to ins~o his receiving benefit there-
      . of.       After the deo.th of s cid Edgar Ho.rrc.l ell tho so.id property
        here in described o.nd be longing to a aid trust shru 1 be sold a.nd the
        proceeds di vi'ded between· tho widow of :mdgar Harro.l, if she survi vcs
        hir~, o.nd his surviving children, share and sh~re alike, c.nd se.id
        trust s~ll termin~tc .           If ·cny of his children shall ~vc died be-
        fore his denth, ~nving n child or children, such child or children
        sh.""..ll inkc such interest in auch proceeds o.s thei:r said p::t~Xont would
        he. ve tv.kcn hD.d it lived.
        19.       I givc 1 and bequc~th to r.:y nephew, George T. Littlefield of
       Kenna., New J.!exico the sum o:f' one hundred and forty thousand dollo.ra
     · ((;,140, 000.00).        .But my executors a.rc di roc ted to deduct from this
        aur.1 before ~yn1ent is t~ade n.ll sur.lB duo to ny este.te on notes of
        so..id Goorgc T. Li ttJe f'ield.
        20.       I give o.. nd bequeo.th to the following no.1:1ed :Persons the re-
        spective BUlils following their na:raos: Mrs. Eliza. beth French o:f' Ros-
       well, New Mexico, one h~drod and forty t4ous~nd doll~rs (0140000.00);
       :Mrs- Lizzie H • .Howell, of Luling, Texas, twenty thousand dollo.ra
        ($20000 .. 00); Jo.r.1es R. Key o.nd his· children by his first wife, Lule.
       Hnrrcl Key· of ~J~pnssa.a, Toxns. ono hundred ~d forty thoua~nd dol-
       lnra ($140000,00); Ji1~1 hcs been a good fc.thor and husbo.nd cnd I want
       hir1 to aha.ro equally VIi th s~id children).           Shelton G. Dowell of
       Douglns~ Arizonu, twenty thousand dollers ($20000,00); M~urice Dow-
       ell of Luling, Tox~s. twenty thousand doll~rs ($20000.00); Dor~ Alice
       Fitts of Luling, Tcx~s, twenty thousand dollc.rs ($20000); J. W, Wnite
       of 1W.son, Tcx~a, one hundred ~d forty thousc.nd dolL.'"'.rs (0140000.00);
       George S. Dewell of .l\.uatin, Tcx.."'..s, ten thousc.nd dolll:\rs (~10000~00);
       J. C. Butler, nephew cf said George S. Dowell, ten thouscnd dollars
       (010000.00); John H. l(fhite, Senior of Cor.: o, l{ississippi, r:,y ht~.lf'
       brother, thirty thous~:>.nd doll~rs (:jp30000. 00); John H. Whi to, J"unior
       of Crons~w, Mississippi, twenty thousand dolla.rs (~20000.00); ~rs.
      Rosl:'. Wast, dcughter of John H. \Titi.tc, Senior twenty thousl:'..lld dollD.rs
       (~20000.00); Monroe White Copeland, ~r~ndson of John H. White, Sen-
       ior, ten· thousand dollars (~10000.00); Dr. \f.hitfieli Harr~l of Del-
       lee, Tex~s , one hundr~d und forty thousand doll~ rs ($140000.00) .
                                                                (Ccntinued)
                                                                                        '/~
..




         Pro 'q.a.te · #5220.               -10-
         21.  I give o.nd bequceth to lliss Selr.iD. Lindblc.d, who h2.s been the
      nurae·und·constant con~~nion of L~ wife the s~ of fifty thousand
       ($50000.00} d.o.lln.rs.     This bequest is conditional upon Miss Lind-
      blnd rer.minJ,ng with -z;y \df'·c c.nd c~ring :for her until hor deu th.           If
      she sho.ll fail to do so., then this boc;,uest sho..ll lo.:psc, c.nd sho sball
      reo eive nothing fro~·.~ r:.y as tL.. tc--:-----
      22.     I give, devise ~nd bc~uccth to Mrs. M. ll. Harral of Gonzales,
      Texas, Lot One in Block t~cnty seven in the town of Gonz~les, Texas,
      being the house and lot she now occJj.:pies r:..s a hcr.~e, hor right to· be
      lin~i ted to :poesessi on., usc c.nd cnj oyr;:.cnt during her n;;.tur.::.;t. 'life J

      sa.id property {!t her de:::.th to vest in r¥ niece, Mo.ry Hc.rrc.l', to who:r:1
      I devise the rmaa.inder ·Q.f't.::lft tcrLlina.tion o:f s.aid li:fe estate.~
      23. . In coso nzy vdfc docs not survive r~, I give, devise and be-
      queath to J. P. White, of -aoswcll, :now I.Iexico 1 H. ·A. Vlroe of Austin,
      Texos, and Dr.• Whitefield 1!.:-.rrc.l of D~llc.s., Te:x:n.s, c. s trustees. for
     Mrs~ Pearl \Vhite Wroo, vdfa cf s~id H. A~ Wroa, Miss Libbie White,
     Mrs .. Alice 1!. D~niol a.nd l.~rs .• Christine L. Buford., wife of R.,. A. Bu-
     ford, o.ll of Austin, Tcxo.s., l::rs .• Sa.rcll W. lliiurplj.y, wife of ·J. M. Mur-
     phy, nnd :Miss .Mcry Hal'r..




 '.Pro be. ·te {,~5220.                  -11-
  .property t}lc bonds or .ny of ther.t or D.ny pro1:erty b clanging to this
 ·trust or to s ell sCJ.~le a.t public or pri vct e s2-la on such te rr.ls D.nd
 ·for such price o.s they r.-.ny doeli~ best and. reinvest tho proceeds in
   other inco~e producing property uhen th~y.or ~ ~mjority of them dee~
   best, to pay a11 tax~ and charges of every c;bnractcr on o.ny p.r.o .:Pcr-
   ty of s£>.id trust of ::my kind held by thel'.:, to ;.;&o.ke nll ·c ontrc::.cts and
   do c.ll things rea.sonably necesso.ry or desirable in the 't:o.na.ger.~ent care:
   and control of a.ny property belonging to said trust, including the
   power to mcke repa.i;z:-a, ir.:prcveticnta, al terntions 1 to contract for in-
   surance, advertisciilent nnd the like, the enu;.·~eration of certain pow-
   ers not to be held to li>:.i t the bl~oad grant herein r-:ade 1 and shall
  Jte·Y the net incor.:e recoi ved fran s c.id prope:Lty s ha.rc o.nd share alike
   (after deducti:ng the :t'leyr.1ents hereinu.fte;r provided for Mrs .. Alice
 Wright) to tbc beneficin.rics nD..i:-.ed o.bove and to the descende-nts of·
   those Who die prior to Janu~ry lat, 1933, the l~tter to take per.
  stirpes.        In case o.ny of sc.id nc.r:ed bone ficiD..ries she-ll die before
  Januaxy 1st,. 1933 and leave no o~ld or chil~ren, grnndchilq or grand-
  children, surviving her,. the s~id net incor.~e shall ther ecfter be di-
  vided as it would have been hereunder hcd such deceased beneficiary
 not been lilentioned herein.          Such pcyr.~en ts sha.ll be r.mde o.s frequent-
  ly ~s is convenient as·money is received, but the said trustees shall
 nave the right to retain such n.r:ount c.s is necessary to r..ndom:wnt of residence "in
 that stote •. but i f she rcr.!t'.ins out of the stc..tc nftcr r.1y doci.th c-.nd
 prio'r to Jo.nUD.ry 1st, 1933 · continuouslY for r.1ore than three xaonths
o.t a.ny ono tir.1c, :then no further po.y.t.•ent sh2.ll be r:..:~ de to her by
SOoid trustees, Olld this entire l>D.ra.gr2.ph sbr'.ll, t'.S to further po.y-
1:-:.cnts of every ch.:u-e.ctor to her be null 1 .       Hor descendc.n ts sm 11 hc;vo
no interest in snid trust property ane her rights ahell be limltod
to s~id ~onthly pcyr.ents end sadd .twenty thousnnd dollnrs (020000.00) .
On Ju.nua.ry 1st, 1933, if ac.id lira. J~lice 'if_ . i ght be li vi.ng e.zxl hc.s
resided in suid stet e f r or.l the t ir.e cf r.1y dec. tli without an c;.bsenco
 of r.:orc than three t:onths C'. t \:!Jl.Y :-.nc time (such residence to be pre-
sm::ed in the absence of evidence to the contrary) the scid trustees
shall po.y to hex out of the s ei d trust p rope rty or the inc tliae there-
tro:._ or fron the proceeds of t~e eel e . of a o r.tuch a.s ~~ .2.y be necessary


                                                                               1
                                                            77                  l1
..       .   .




      Protlo.te #5220.                     -12-

        the sum of' twenty thcusc.nd dolk.rs (~:30000. 00).           This paYl~lent shall
        be m.?.de before the division of ae.id. trust :;?roperty into· cquc.l sh..:p::'.I't until
      tho dec.th of' such n.J.r.~cd boneficic,l~ies roforrod to in this sentence.
     :~.a cL'.-ch one dies. her interest or sl12-.rc so set c-.sido sht:'.ll vest shc.ro
     end shc.ro alike in the l:'.bovc n0i.lCd "beneficii:'..ries then. living who h~va
      received s~res of acid ::;>ro:z:>crt~r end in the desccnd~nts of thJs e who
     h[I.VC died, the l2.ttcr to t~ke per stirpes o..nd nll t.) be froe frcr~
      suid trust c.nd to ho.v0 full t?..nd co1Jl:plotc vvrncrship wi thcut lir·.i tation
     or rcrac.indcr,       Should cny of sc.id m:r._ed bone fici::-.ries live after
      Junu~ry 1st, 1933, and ~7e no child c-r Childruh: or gr~ndchild cr
     gra:ndchildren .:'.t tn.c.t t ir::.c' but c.ft~rvrr.-.rd mvc b0rn v. child then her
     smrc so set C.p~rt sho.lJ. ~.,t once be dol j.vercd to her by su.id trustees,
     end she shall hcve full ·'1nd c~nplete JY.'ncrship thereof free from sc.id
     trust without li:r:.i tc.tion o.!' rm .ninder to c.nyone. . J,n adopted child,
     children, grandchild or gr~·.ndchildren £t,s herein used.                None of the
     po.yments of incor~o while sc.id ::;roperty is in the hands of sci d trus-
     tees, sh~ll be subject to any debt or det.~nd ~~cinst cny of tho g~
     beneficiaries, nor be anticip~te~ by cny ohcrGctcr of order or trans-
     fer and sa:.;·.c shc.ll be r..c:uie in person in o.""..sh, if necessary to ef-
     fectuatG this intention.
                                                       ( continued~

                                                                                 'in
                                              I   (•
                                                  n           78
.·

       ..
       •




           · ~oba.te 15220.                     -13-
            ~.     I 8'1ve, 'devise and bequeath to J4rs. Goorg:i.o. Co::Le     of Wil"Bon
            001w:t.y. Texas, one }l.nndl:ed and forty thom and    dollAr~ (0140090., 00) •
            n6.    ~ g1~~.    daTLSe and bequeath tc Ida   w.   Wa1ker·~f     Gonze1es,    Te~­
            as~ the sum of one hunc!red'c.nd forty thou·aand dollc..rs '($140000;·oo);.
            26.      I give, devise end bequcc.th to llildred 1'. :Boone durilig her nat-
            ural life the bouse CZJ.d 1ots in ~toawell, lTew Uexico, ehe now occupies
            a.s .a. hOl'ilG• It is lizy- intention to lil.it her right .to the poss.ession,
           uee And enjo;rn:ant cf sc.id prcperty during hor natural life with :re•
          mainder to her desoen.dt:.nts.
          27. ·r give, devtse and be~usnth to Dr. Whitfield Harral of Dallas,
          Texas, ·all stock end notea of the Pi area Oi1 Co~pany 2.Dd al.l stock
          of the Southwestern Li:f'c Insumnoe Col.~pany CVDl d by Jr.c at the time
          of fo\V death, a otlc t.o be in addition to othor e;ifts to hiJ;i.               .
          26.      I giv·e, devise ·a.nd beque&th to ::!d .. Rhodes Li ttlef:iWi Vroe, of
          Austin, Texas, tbe·oast half of BloCk one (l) in'Wh1ti8 Addition to
          the City of .:S.U3 tin, Tex.:-.s, b oillb 1:.y presant home, together With all
          f'urni ture and household goc,c!s ~:~f cvary chtlro.cter there' in. ·
          29.      I g;l.ve and bequeath to 'i./3' grandniece, Elizabeth Wroe, thB &UUl
          of twenty thousand do~lars (~20000.00) saue to be given to her b.Y'my
          executors within one yenr ~ftor ~ de~th.
          30.      I have subscribed ~40000.00 to the bui1ding of the jefferson
         Da.vis.monument on the Jefferson Do.vis ho::..estee.d at Fairview, Ken-
          tucky..        Tllat autount h.J.s bee!} JE.id.     If the directors ohtal'ged with
          constructing this I~cnun~ent sh3.11 rai ue twenty thousc.nd doll'fl.re nfter
          the da.te of this 'Will to :!inish this '~nuuent, ·then I direct 2nY' ex•
          ecutors to pay said directors for said purpose Q.1l adtU.tional sum ~
         $10000. 00 i:f needed to finish ·BBii!.e.                                       •
         31,      I desire that my executors sl:la.ll expend the sum of fifteen
         thousand dol~~rs out of~ estate for a suitable monument on~ lot
         in the celiletcry in Austin Wilen Jl\V wi:te and I shall. be buried,
     /fl 32..     It 1e LW d.esiro that r..-ry executors Blnll operc.te ray interebt in
         the Yellow House Rc.nch in Hockley and Ic.ob Counties, TEt.xas for :Ci¥e
         yecrs after the conclusion of the present wa.r with Gerli1WlY or five ·
         yenrs o:rter nJy dec.th shoUld war be conc1uded bel!iore Jr..;f deD.tb •. .Pro-
         vided th~t in no event shaJ.l such operc.tion continue longer ~an eight
         years a.fter rrq deo.th.           It ie li\1 l'lish tho.t J. F. 'White sbtlll ect as
       ' canager of the scid roneh under tho diroction of the seid exoou~at' s
         c.nd tha.t he slnll L-:.cka full reports to tho oxeoutors ;:~.nnua.lly o:r of ..
         tener a.e desired.          J~ftor the expiro.ticn cf the po.ricd above l'fixed
         ~ executors srell. sell c.ll the lc.nd b elon:Jing to tlo o.nd not her e1n
         disposed of and al1 ~ intaTest in the cattle, horses, etock. anirAls,
         ir..pl.et~nts, property tmd equip.nent of avery chc.rnntor on said ranch .. ·
         One r:illi .. n dollars or th13 procoeds of 'the s~lo o£ euah lend and otblr
         property ~d. C\Ll property not. ctherwiac dl.spoaod of ahc.Il bo dona.ted ·
           to th.a ~ .. :!rd of.i:legonts of tho Univcnity c..f Toms to be used· : !CYt
         tho construction of c. ma:Ul building fer tho said University, same to
                                                             {continued)
                                                                                    'It)
                                                                                                  -
   ..




        Prooote #5220.                    .-14-
            be const:ru.cted on t m c~ nQY used tloiil occupied by tho said Univer-
            sity and nom re else.
            If the University sl:E:.ll before tbnt ti~c .have cons·tructod or xrovided
            for the construction of c. mill. buildiiJG, then such suz:1 r..IJ.y be used
            by SBid Beard of :;J.ogcnts for tho CC~nstruction of one or two otl:wJ:
            buildings t:.l1 to'te constructcc;l. on Qa.i~ ca.r;.puE¥. now occupied:and no-
           where else.        This gift is : .nac on condition tho.t tbo Bct:.:rd o~ Regents
            sha.ll :po.ss a. resolution th/;1.t tho locc.tion of thG University alnll not
            bo rettovod :rroc its prcsont position in tho City of :A.l.LS1tin, To.xc.s.
           :But suoh resolution shc.ll state tbat it is to be undeJ.~stood the.t
           bronohes of the University r.ay bo r~intain\Jd or estc.blished elsolfhore,
            Dut that the r.ndn University s~l rcr.ain nt its present 1odat1on,
           o.nd th~t i.f sufficient ground c::.nnot be secu6ed in the ir::tledia.te
           no1ghborhood of said QC..i;lPUB i'ar cun$truction o:f buildings for acid
           Uni varsity such ground r.r.y be secured elsewhere in the City of A\IJ tin,
           Texas, but tha.t the pro sent cm:~pus or a.vt.i:l.ablo ground in the neigh-
         , borhood shall be utilized so :fer as is cansistent with t m spo.oe
           tbore a.va.ila.ble t.efore ally buildings arc constructed elsewhere.          It
           is understood that such a resolution on the part of the Regents would
           probabl.y not be binc!ing .. blt I believe tbo.t if they pass such a res- .
           elution ~nd accept thi~ gift. their successors nnd the pooplc of thi~:
           sto.te woUld feel tho:&molves P.ora.l.ly bound thereby.                          ···
           53.     All the residue of liiy proj,B rty shall b e divided m;:ong ~ va-
           rious legatees a.nd devisees undor th:ls will in tho followins :Jl.DZll'ler;
           J:W executors shall ostir.:.ate the cash value at the tir;:.e of r'!y deGth of
           onch deviso, gift and bequest heroin ~de. the value of estates fq.r
          lifoJ :renlainde:fs and s1;Jil.ta· interests to .be estir~tcd on tho basis
          of the actuaries combined experience to.l1les at four por cent interest
          oon!pounded Qnnua.lly, oxcopt that When property is left to a. trustee
          or trustees and rWini:ndor shall not be figured sepe.i'ately, but :E gt'.-
          cies ~d devises to trustees shall bo ffigured at the v~.l.uo of tho
          proporty left to such trustGes o.t thD tiJr.e of r.;y death, and tm a.d-
          d;L tional money pas sin i to suoh trust );n'operty undor this section at
         "this w.:l.ll S'he.ll be a.ddod to the trust eatc.te c.nd be used end disposed
          of a.nd pass a~ is the other pro~rty givon to such trustees hereunder,
          When such oo.sh w.lue has boen estimted· for oo.oh l.Gga.toa. devisee,
     : trustee or trustees o~ bonoficia.ry under tbis will the entire residue
   .... · of the -property of cy estBto shal.l 11 o divided QClong such dev.isees,
· .. · l.og~teos, aad t.rusteea, ao.ch to r.ocoivc such proportion thereof, c.e
          such eatili'JJ.ted -rnluc of hist mr, 1 te or thair gift• J.cga.oy o:r devise
          bc~re to thc.tot~l of tba oatir.~tod vnluoe       cf       all gifts. ~g~cies ~
          dcvisos heroundor.              '
          ~ sorvnnt Jfc.tban Li ttlofiold Btokos is oxccptod fror.1. tre oporaticn
          of this section of thia·will ~nd shall reccivo nothing h~reundor.
          In cn~e ~ildrea F. Boone be living When such division of such rosidue
          is z:ade no estinu:-~te of tl:e vo.1uo of the rel."":o.indcr hel'oin croo.ted of
                                                       (continued)
                                                                                    8{J
                                                                 RO
•'




     Probate #5220.                   -16-
  the horae she now occ-g..:pies shell be ~:.nC.e, but the entire ccsh v·.o.lue
  of tho full o.vmcrslii:P of sttch property shcll be e sti:~t~ted .:md she
   shall be allowed to ]Crticip~te in ·such residue in proportion there-
  to, ~nd in such event, her descendants shnll take only such rer.ninder
  under this vl.ill and ahc..ll not sll.:.l.re in such residue; if she is dead
  ~t the ti~e of such division her descend~nt~ s~ll tck~ such portion
   of such :residue .:-:.o.s she woulc_ t~lce if living.
  34. · Whenever in this will ;.>ro:pe:.:·ty is left to one j;e rson as trustee
  for another :person, persons, or for t.::OO bcncfi t of the Univorsi ty of
  Texas, such trustee aho.J.l unless li;:d ted he rain, hc:-.vc full pcwer to
  keep, hold, 1-:-.anage, control c..nd dis:POse of c.ll orc.ny pc:-..rt of such
  property, to sell, convey OI' cncur.~be:L' or :;.:1-ke contracts concerning
  se.r.1e in the scr..e r.x.nne:;.~ a.s I could have done in ;.ry lifetime except
  that no property shoJ.l be cncui;·.bered during the tort:. of uny life ca-
  tate.         If o.ny pro:pe:rty shcll.l be sold except fo~ tl::e purp oae of p1r-
  titian. the Droceads sl~ll be invested in inco~£ producing P,roperty
 Which ·shall ba hold by such trustee in lieu of t m property sold.
  35 ~     l.:Ty so.i'd trustees without dir.:inishing the general :power given
 herein are v.u thorized to collect, co~:.p::cn:·.isa,. disch~.r;;e aive releases t
  sell', tro.nsfer a.n\ o,ssi gn ::my ·cJ..e.ir.~e, bends, d!3bts or liens securing
  same held by thel:i under the texr."!S of this YTill and to na.ke all ne-
  cessary or desirnble re:p..~iJ:"S, alter.:\tions or ii~·.:prover.renits in any
  property held by the~1 under the ter..:a ot this will, and to lAke all.
  ngreem1ents necessary or desirnble for the efficient -;.·:3llage;nent aad
  control of said proper.ty, it being r.'¥ intention to authori~e theu:. to
 nn1aa.ge t}le property as I could if li vin.:1, except cs herein o:;~ressly
  linli ted.                                 ·      ·
 36..      )'lhenever in this wi.ll, a. life estGte is crec. ted in c.ny person
 with remainder to his or no~ children or descend~nts and nny child
 of such person shall hcve died before · or after~~ dcnth ~d ~ior to
 the tir.:e of the dec.th of ita p..-..rent h(lrein r.:_;nti~-nod then i f such
 child shall h~VC loft n survivi~ child or C~ildrcn, being tnc g~.Rd­
 child or grandchildren of su9h Q..Qoeascd :,:.£rent su-c h gr~.ndchild o:r
 gr~ndchildren shc.ll tt'.Jcc such interest in t.he property l:n rein F...cn-
 tionad o.s their sDJtd docao.scd pcrent would ho.ve t:-..ken if li-ving.
 I ;:,nke this will 4 feeling thc.t I L"!li.l decling feirly c.nd g.ustly with
 t'¥ relctive.s herein ;·.cntic~1ed,. end vrith tm express dcr.;.c..nd end con-
 dition t~t if ony of the bonefioicries hereunder is dias~ttsficd and
 cent eats the probote of this will ~:.r does ~nything, ~r in c...ny we.y cn-
 courP~gea others to do ~nyth!.ng tc prevent tho probc.tc :.f this will or
 the r~l:b forfeit his or hor
 interest in r,-;.y . ostr.tc a.s provided in this vrill with like effect cs if
 such benefic1 ~ry' s nc.~r.1e h:-..d not been :r.~cnti ttned herein.
 It I survive r.zy- wife, it is r.;y will that .construction of the :t>rc.nze
 arch a.ne the d ~rr.1i tory building provided for re rein ~hall be in c..ny
     .·                                                (continued)

                                       1        I)
                                           r.   V
                                                     81
..




     Pro bc.te #5220 l                             ... 16-

     event cor.l"..:.enced v.ri thin fifteen ),teo.rs of t-:y deo.th.
     l!.s sta.ted above in· c['..se nzy- wife sh;:-.il furvi ve r,~e, ·then pa.ra.grcphs
     5, 6.t'c.nd ? and p  Probnte #52204                       -17-
  executed e,hall -provide for such reversion t o her and i f sre Gl oes not
  .:~urvi ve tle
             then thct s u.ch deed sht>-ll provide for such . re~ersiofl. to
  the residuary leg~tees under ~~ said will their respective inter~sts
  to be the so.r.1e a.s in the residue of r..Y. estn.te o.s pr·ovided in p1r~~
  gr~ph thirty three (33) of' r.-:y sc.id will', the condition err reversi~n to
  ~er.nin unobP.nged~
    III..      I direct nnd it is my will th~t H. J.;.. Wroe, of Aw tin• Texas,
    J. P .. White of rioswell, liew .!.lexica, ~d Dcptor Whitfield Hu:.rral of
    Do.llas, Texo.s act as e:Xecut.id trust fund ,
  including all property pur.xhased· .with snid sum or in which s.a.r.le has
  oeen invested shall p..1.s·s to D.n.d vest in t.hc children of n.y s.ald ne-
  phew ehw.ro and shore c.like free fro:r.l s.o.i·d trust, provided tbat if
  o.ny of his chi1dr:en sha.ll h~.ve died leo.ving a descendant s-qch d:escen-
  dant ~ r descand~ts shall tcke such ehare as such deaeo.sed child would
  ho.ve t~.Jcen if it md 1i ved.       Income o.ccJ?ucd or collected but not paid
  over sho.ll vest 'likewise. tt                       ·
  v. It is r.zy-'will. end I direct thrtt pa.ro.gra.ph fifteen (15) of my
  said will sl'al.l be given no effect and slF.ll be hereafter held. ·for
  naught am thD-t tre :f allowing ahn.ll bu substituted in lieu thereof:
. "15.      ·I give 1 o.nd bequeath to Mrs, .so.llie D~go.n of Littlefield, Tex-
  as the. sum of one hundred thousand dollars (~100000 .. 00)."
 VI.-      It is my will and I di reot that po.ra.graph sixteen {16). ot' r.ry
 ·sa.i d will smll beg i ven no effect and heroo.fter held for nnught. and
  that the :follcw i~g shall be substituted in lieu ther~of:
                                                     ( cont inu·e d)       8J
                                                                   FED. LAND BANK
                                                                       HC'lli~TON
Pro~tc    #5220.                          -18-

         ••16.   I give, 'devise ·r.nd. bcquer.th t:. :Mrs"' Elizabeth French of
Rcewell, New li.:.xico, r.:y. undiviC:cd cno-lmlf' interest in two·hundrcC. o.nd
 forty-one c.cree out of the n .. rt~~Wept c orncr of tho L. F. D. stock fnrra
 of 1250 o.c ros ncc.r s~id city in s~iC. s ta tc and at:,· it is my w.i 11 o..nd I direct
th0.t parngra.pha twenty-one (21) and twon"ty-t":No (22) of r;ry sa.id will slnlJ
be gi~en no effcqt nnd be hereafter held for naught.
      lCI.   It is my will nnd I db:ect tha·t, th'J beq1:c.st of one hundred
c.nd forty thouso.na .dollc.l'e ($140, 000.00) to Mrs .. Gcorgio. Cole ir. parc.-
grnph'.twcnty ...four of r.-;:y sd.d will ehc.ll. be reduced to one hune.red and ,

                                                  (continued)

                                                                              •   A~ ~   n   011 t.l   v
                                                                                                           .-
..




     :Probate #5220.                          -19-

     twenty them. o.~d dollars ( ~ 120 • 000. oo) •                  .              .
     :X:II.       It is tlY will ond I direct that the o.r.-:.ount of 1aoney (~101000.00)
     n...-r.1ed in the last line · o:r par~grc.pp thirty (30) of r;:y eo.id will shall
     be ~educed to two tn~usand doll~rs ($2,000.00).                         .
    X1II: · S~nce r:.y said will was executed. IJ:rs. Poc.rl White Ylroe wife
     of H. A. Wroe has died le~ving two children, Ed RhodcR Littlefield
    Wroe and Eliz~beth Wroe.            Under the provisions of paragr~ph twenty-
     three' ( 23) of lilY 'Ba,id will a~id children together get a shuxe of the
     income from the shares of bt:'..Ilk s. tack. ;:md bonds Imli:ed there in am of
     the · property ypon ten,-;.inaticn ~f the trust.           I will v.nd direct · i;hat
    acid :pri.ragraph twohty-thre e ( 23) of r.w said will ·be so r.1odifi ed th~t
    said H. A. Wroe shall sh23e equally with his so.id children iri the said
     incoi:ne ·and the property referred to in s n.id paragraph when BaLle is
    thereunder freed fr01:l said trust o. nd thct aali:d share of .sucll' income
    and property shc.ll 'be ~1 Yided ar.ong sc.id H. A. Wroe ~nd his ·said two
    children ol' the survivors of ther.1 sl-r.re D..nd sl'k'U'e a. like.           These three
    pcrsonfi?. qr the survivor or survivors of theti. shc.ll take sl)..ch .am re of
    the so.id incolile o.nd property c.a under the torr.:..s of s.t'.:it! paragraph 23
   Mrs. Pearl White WroG v::z ould tcl  effect, but should I s'urvive cy wife. them tho llhole of tbl:a codicil
  eh.llll to.ke ef:f'oct.    Po.rQgrnph.B thirty-one ~of' ·r.v atlid will provides
 for erection o:r lr..on'U."'":tent on 111 cer..otcry lot.       Sh()ulat ~wife au-
 viva ~e. th1a xrovision of tty will is inoperp.tive, but I suggest f.o
 her t~ t she lave :r.ty wishes in this matt"cr oo.rried aut •               1'hi ri is only"
 ~ request and she can do as &he likes.
        Except as modified by this codicil the said will of dc.t.e JUlY
 1st, ].916, shall retain in fUll force a.nd effect.
         Tho ward "o:rn is interlined in tbe line bof'~ o ·the la.st on page
 f'our hereof.        ~rea. re no otber interl.inelltions herein.
         Signed by·r.e; the acid George W. Li ttll field on this tm 14th
 day of October, 1... D. 1919 in the presence cf San &.rlo.n Ll.Jld :a•.o.
 Roberdeo.u ll'h.oJ:l I ha.ve ro~uc sted to attest this codicil. u.s w1 tneesea:
                                     {Signed)      Gem: ge W. L1tt1.efield.            ·
         Tlie a.bave and foregoing c ad1c11 covering this and :f'our obr
 pages 1fO.S Bigned by the test~tor George \T. Li tt:S field .. in our. pres-                 ,
 enoe. ~d we, ·a..t his request, in his presence a.~ in the presence
 Of 1 each ·other, hereby t\ttest the &mile on this the lAth dny of October
 J... D. 1919.
                                   (Signed}        Sa:&L Ha.rlo.n,
                                                  R. C. Roberdea.u.
                                  O~lCIL ~           TWO
         ..
                       ~
 s'L·a.TE ~ TlilX:.B
·COUBTY OF mA.YIB       KNOW .Ail. llBN :BY TIBSE . PRESBlllTS: That I. George
                        w. Littlefield, of Austin. Texas," do ~aka, 4e-
 oJa re o.nd publish this r::y second codicil to :ey- will of dat.e July ilat,
1918.
         1.    I di.reot and it is liJY will tlnt tha ~ift of·two hundred
  thousand. dollars to Will c. Hogs, H.. A.. Wroe l:.ild the person· Who
  oooupies the position of president of the University of Texas as true ..
  tees to erect a bronze nrch proT1ded for in paragraph six (6) of ~W
  said wil.l- plall be 1 cree.aed to t}le sm1 a~ two hundred e..nd "fifty
  thousand dollars ($2Ro,ooo.oo), the otmr Faviuione af ao.id tnra-
 graph t.o rema.in una.f':fected.    Xt a:p!)2.:u:a that it will tate several
 yea.ra to plan rusd. erect this arch, and I am now oontetJ.ple.ting mking
 a contract for the c~•.ence::.ent of the W                                  ..
   ..




  Prooote //5220.                               -21-
         2"         As I 'h.:wnt inue during her no. tura 1 life and to be nade unt:ler the sallie con-
     ditions, circur.wtances and in t11.e 'sa1;1e x.~anner as is :provided· in said
' po.rc.graph for the pay-r.1cnt. s to r.':Y said brother.
            4.      In paragraP.h sixteen (16) of n~ said will I provided for
    certain gifts to J. PoWhite. _ In paragraph VI of the first codicil
    to lily said will execUted by r.·.e on the 14th day of October, 1919, I
   r~odi~ied thi·s p3.ra~ral>h·          It is r.-:y deste and I direct that said
    po.ra.graph sixteen l16) both 2. a written in the said will and o.s re•
   written in the said codicil shall be o~ no ef~ect and be hereafter held
    for naught nnd that the following shell be substituted in lieu there-
    of:
            11 16,    I give, devise and. i:>equcath to J. P. White of Roswell,
   New ~exico all ~zy half interest in several sr~ll tracts of land in
    said sto.te of New l!exioo owned hal:f by hin. . and balf by L:.e, and si tua--
   ted in Chavee and Roosevelt Counties in said State,. being c.ll the in-
    terests in land I own 'in so.id counties.                 I further g:l, 'Ve ana bequeo.th
   to soicl J. P. White the sur.1 o~ one hundred tl:!.ots. and dollars (0100, 000 . .
    00).       .                    .
      ·    5,      I direct and it . ~s r:y mll that ~ragraph fourteen ( 14) of
   L~ said-will and paragraph IV of ~Y first codicil thereto amending or
   changing said j?ara.graph fourteen shall her.ecfter be . given no effect and
   be hereafter held for naught  ..


                               "   .
 Proba.tc #5220.                                 -22-
  llow ~x:Lco 1 during his. na.turo.l. life Yd.. th rcr.cd.ndc:r to his wife e. nd
  children the -ewenty throe :::.ere~ of k.nd nao.r :acswell, New !IcXioo
  upon which sr.:Ld lll~c.r ~:rrc.l now lives "including tho houeo end all in..
  provemonts t}J.creon. end l.ct nucbo!" ono (1) in lJlcck num.ber thirty (30)
  of the tarn of Li tt:b fi3ld, Lr.7.b C ~unty, Toxas, togothe r with a1l ir.;-
  provou~ents thereon, tb.c ac:D b.::ing the 'bcnking house in said city ·
  orrnod by r:.e and occUJ11cd by the Li ttl.efield stc.to knk, the r 1gbts of
  ea.id 11dgar Harrel. ther::in to be li~~itoc! to the l.B e, revenues. and en-
  joyr.wnt turing his n~turc.l l.ife.                      :..ttor his donth so.i.d property shall
  vest in hie w:l.fe nnd .ohildran sh•re ~nd shax'e alike.                          I further give,
  devise o.nd be9,uw.th to sc.id :Ddger Hc.rrt'.l the s·uxa of one hundred thous-
  Oil'ld dollars (\rlOO. 000.00).                                                                   ·
            '7.      It ie t'r3' Will c.nd I di~ect tb.o.t }Cra.graph e cventeen (l.7}
  of r.:ry aa.id will cs r.od.1f1od. by pa.rc.grD.ph seven ( 7) of tHo first codi-
  oi1 therein shall bo goven no effect and the s~B is hcrob,y rovokod
 and hold for rmu.gh t Qld. tb3 fc.lloui~g is substituted thbrofo:r:
           17.        Xg i vc, d ovisc, end bcquen th to txt ni.ooo :ttru. Edno. Jfa.l.one,
 wif'o cf Ross l.Ie.lone a! .!..ustin, T:rc.vis County, Toxa.s, tho sure of 01'16
 hundrod and forty thouso.nd dol.lAre (~l40,000.00) in oo.sh, rmd sa.id
 suu of one hundred end forty thousQnd dollcrs ($140,000,00) sball con-
  sti'tute the total o.rut entiro n;:ount tha.t the sc.id Urs. Dd:m l!nlone
 Sha.J l Teceive under l:cy' T1il1 c.nd tm .codicils tbcretc.
           B.       I bAvo provided in 1t1> ragroph t.hirty (30) r£ ley' so.:le. wi11 c.a
 =~odifi~d by pamgra.ph XII of cy seid first ,codicil. thereto ~bc.t 11\1'
 executors ahall pcy to the directors aharged ~th constructing the
 jefferson Davis D~onut10nt the sw;1 of two thouse.nd dol.lc.rs (G·2 ,000.00).
 This B:i~unt is to b o lB id When such directors certify that suffi""
 cient funds luve boen soeurod to finish saie. ;.~onutlent when ex,pended
 in connection with aaid sue ct two thol~Jn.nd dollars ($2,000.00).
Should they fa~l .to ao ccrti.ty, witbin :tcur ;rears of :D\V de~th, f.han
 this g if't Shall lapse ar.Jd bo o~ no furtllar effect.
           9.       I give, devise, and bequeath to !Use Ruth Key, the daughter
 of J, R .. Xoy of .Latnpassa.s, Te~s, the• sur: o'! twent:v-fi ve thousond dol..
 lara (026,000.00).                This bequeJPt is oond1tiona.l upon W.as Key re-
~&A1nin8 with ~ wife A.lice P,. Li ttl.efield and with 1hC c..nd holpiug
 care for us until our c!. ea.the.                    If she Bhtl.ll f'a.il to romnin with us
unti1 eD.Ch crt us are dead then this bequ:est sb:.ll. h.pse a.nc! be given
        t'urtl:Jer effect.                                                 .
           10.       In paragraph seven ( 7) of q said wil.l I provide fer -tm
     •1structi on of a girls doriiii tory on the ~ota :tlo.st of ey prcaont.. hor:.a.
:=tis:~ wish th:.t such ·~orraJ.tory snallbe lcrge enough to car~art­
::.:...ly ~ooln t.e ~o--;f.::.:lt~.e:. ~ C.diti .. nel ~.cneY is needee. to
             .·                                                ( ocntinued            8iJ
                                                                                                  ......
                                                                  88          FED. LANO BANK
   ..


                                               •.



   Probate #5220.                           -23-
   construct s. uch a. de r!4"J..tOE y as I deail'e built on aa.id lots shall be
   left 'to a·mnjority of tho -trueteoa· n~d in ea.id pn.rc.grc.ph seven of
   said will .. Olld their decision shall no fino:.l a.nd upon tboir certi-
   fying thct they:neod 'a.ctdi tional. r.onoy not to exceed fifty thousand
   doJ.l.Przs {~5o.ooo. OO), l:;s' executors ·s mll. pay tho s~c to them out of'
   tho property at 1i\Y osta.tc;         The dociaion as to whether such addi•
   tional r.toney is needed T.llly be 1eft until the bUilding is finished if
   d,eomed boat by .ea.1d trua toes :::.nd by :cy a:x:ocutors by unanit>..ous vote of
    all.
        In PQ.ro.gmph tTIIUlty eight (28) ·of my seid w.tll I devise to Ed .
   :Rhodes L1ttle.tiel.d Wroe of Austif.lt Toxns, tbB Ec.at ono-ht.lf of :Block
    One (1) in Whitis ~'t.ddi tion to the City of ~us tin, Toxas; being · ~
    proeent hol:lC, together With o.l.l. fuTni ture a. nd houaeh0ld goods of every
    cbnr&cter therein.           It is r.;:, des1 ro ::. nd I direct thil t acid ID to.ga Ph
    twenty-eight (28) of ll\Y ~Uloid will,· do.tod tlB first day ti' J"uly. A. D.
    1918, be s. a ilmended thD.t tlle Univers 1 ty of Te~s bo subat:L tuted in
   plnce of the said Ed Rhodes LittlB~ield Wroe, of hUStini Te~s. so
   that s~id pD.t"agrepb. t\1enty-eight ( 28) shc.J.l. herec.ftor roM as follows'!
~          uaa: · I give, devise e.nd bequec.th to tbe Uniyorelty a£ Texas
   D.t .A:Qil tin, Texas·, the Ea.st one-mlf of Block One (l) in Whitis Udd1-
   tion to tl:le .City of /s.uatin, To.:."~Cae 1 being LlY present ho:ce, toge&herw·it}l
   the igpTovconts ther.eon situated 6 but not to inolude the furnitUt'c
   and household goods tmrein; but so.id property &lD.ll not pass to the
   University o~ Toss, nor be turned over to ao.jd University of feme
   until After the death of . my belovod wife..                It is r.ry II.esire that tba
   furni turo a.nd household goodS which I'.lllY be in cy hone tt.t ~ho doo.th
   of my Wife shaJ.1 be Mndled a..nd diepca.ed of for the bonaf'it ~ OT
   esto.te by the e:Xooutors to rJi.Y will, .H. J.'.. wroe•, Dr• Whtt.fie.lL HD.rra.l
   e..nd J • .P. -White·. a. a tl:ey l!tl..y deemb est and proj)er.
           ll.     I ho.ve nnm.ed H• .:.... W'roe, J'. P. White o.nd Dr\ Whi tfioll .
   Ha.rra.1 o.s exeoutara o-.f l:\7' 11111 o.nd to o..ct a.a trustsee when t.bair du...
   ties as e xeoutora D.Te ended, should .tmy of ao.id parsons die, or !~l
   or refu&£1 to fi..uo.lify and a. ct o.a much &J«lcutor m.nd trustee tbe n the ·
   two others o.ct1ng ·with the judge of the District COurt of Tra.via
   County, TeJraS, fOil' the 53rd Judicial District shall, b.V rJ&3or1 ty
   voto n:-.r..oo aotle person to t a.ko the ph oe of tln one ..so eying·, or
           I

   failing cr refusing.            Should rlorG than one of seid namd person&
   die or rafuae or :f o.11 fr~1 a.ro-· CD.\B e to s.o qu.Q.].ify and 6 c-E; tm n sub ..
   sti tutos for t.he:rJ al:B.ll be n~ed by the }e-ra on who iu jul.ge of said
   District Court at Tro.v:Ls County, Te~e. om tle person who is Jr a-
   siding judge · of t.ha SupreJaG (lourt of Tsxc.s·, or j£ ho, for rmy raa.son,
   dboe not act, any associa.te Justice of tho Suprene Oourt af Tox...,a act-
 . ins w1 th :the one of ao.id nt\l:lod persons 1 if ~ny, who doss qm1:tfy ~
· not.         In the event substitutes n.re so a:pp&inted and la tar vc.oo.actea
   occur, they sl:J:Lll be t"illed in lite -mnnsr.               The ~sroemnt of t.wo oeu
   shnll be neoes sary to ~'IS such .u. subat1tute. · Shou~d ·any otbe r
                                                        (continued)
                                                                               89
                                                           ........
 ..



 Probate {,f5220 .                             -24-
  person mr:.ed in1-zy sc-.idwill. :~;:w se.icl will
  this ·1~uo.ge is used: .               "These th:ree :persons cr· the survivor or sur·
 vivors o:f thelll smll tf;l.kc such share of the sl?.ia income and property tl.s
  under tho tel'Lm of said paragraph 23 JLrs.•• PcL?Xl. .White V/roe w auld ln.. ye
  ta.ken if she had lived until the terlilinc.tion of s cid true t ::md then
 had a living child. 11 It iS. l:JY will .. thn.t thm foliowing sentence· be
 D.dded to ·s.id p~agreph XIII .c:d'tar said langm.g e: · 11 Thia provision w~ th
 rcg~rd to survivorship is i~tended to govern·onlY should one or more
 of sa~d three persons die ~t~out leeving a living child or cbildreri4
 Should o.ny of .so.id th'ree· :persons die prior to the te:r:cino.tion of st-.id
 trust and the distribution of the property. leaving a child or children
 not nn.r.~d -in this pnragra.ph. 12 suc.h child or children shall. t::o.ke such
 portion of said incoz:w ~d :property e~s its su.id e. eceasstl :parent .would
 hove taken if living~                    ·
 .        13.    In the last' part of p~zngraph. XV             of      nw sa~d first codicil
 appen.r the words: ~·which letter £'.re to bo opere.tive only if survi-ved
 by r:y wife. 11      It is r.zy will thnt this be oodified so as to rea.a as
 follows: "which J.c.ttcr are            to       be opc:t'::>.tive only i:f ··I survive ley' acid
wii'o ... "
   ·      14.    It ia ~~ wil~. and ~ direct that pcragraphs two, four, "five •
 .six. seven, eight.        mnc. and .thiri;oen of this coc'!.icil, relating as they
   do to po.ra.g~phs of ·r.ry· sDi.' d viil~ o,nc! codicil tha.t C:o net tc>$e effect
. if r~ wife .survivea ne, shall. also in such event fail to t~~e effect.
   Tho other portions of' this codicil shall take eff'oct whetbc r I sur vivo
  rzy- wli.fe or not.   If I survive iuy wife the whole of this codicfl sho.ll
   tc.ko eff'Qct.                               ·                                  ·
          15.    Except o.s r.&odified by this codici'l, the seic;l Will of G..p.t o
  'July 1st t 1918 • ns mot!i:fi ed by tho ·f irst · codicil the rot o of date Oct-
  _pber 14th, 19!9, smll re:r::ain in :full force n.nd effect. 'itt}di.fications

                                                                     (continued)          9.0
                                                                  90             FED. LAND BANK
                                                                                     .   .,.


                                                         ..                                    •:
    Prooo'tEi #5220.
    of ll. pa.rt. of a. xnro.gmph shall not a.t'feot ihe rer.lo.inder unless e uch.
    intention clea.rly a:ppoOJ.rs,                  .                         · ;
           ~5.     It' is r.ry des~ro O..nd I horeby C..cclo.re tba.t para.gro.ph tweliy•
    nine(29) of r;ry said Will. executed on tbe first da.y ~ July A. D, .1918,
    is hereby revoked o.nd h&ld for naught o.nC. that the following shol~ be
    substituted in lieu tboreof:                                                  .
           11
              1 give, devlse, ·an.e. bcquecth to JJW gre.nd nioce EliZQ.'\Seth Wroe
    nnd to D\V groat Jle~·:md Rhodes Littlefield \Tree the sum of i'went:r
    Thousand D.onars (., 20,000.00') each; the so.r.e to beg iven to her aul
    him by tty executors within one yeo.r after J·~ deo.th; this in addition
    to . tho other gifts lUld le so.cies provided for in cy will and t:m oodioi"'
    ls thereto in Ca.vor ot so.i d Rli"zo.beth W')."oe o.nd Ed Rhodes L1 ttl! f'ielL
    Wroe.                                                                           · ·
        ·:t7. ·        It is. TJ.Y will and I direct and I h&reby bcquoa.th tto H. 1~.
       wroe, father of Elizabeth Wroe a~dEd Rhodes Littlefield Wroe·in bis
       awn natlO and right. tho Sutl of twenty thousand Dollaz:s (t20,000.00), .
       in addition to the gi'tts tm.d lega.olhes heretofore given him in paragraph
       thirteen (13) of the codicil exocutod on the 14th i:la.y of Octo be.-, A. D"
      1919. .                         .
              16.      It is Ji\Y' will and I direct tb.a.t pa.ro.gto.ph twenty-seven
       (27) of my will dated the first day of July ..\. D .. 1918 be hereinafter
      held for .. naught · .Dild revoked c.nd that 'f'.b following sho.ll be su})eti:.tuted
       in lieu thereof.                              ,
              11 1 giTe, devise and bequeath'·to Dr, WhitfielA Harral of Dc.llns,
       Texa.s, .oll' stock ot the ·southwestern Life Insuro.JJCe Cof.1lBny o'91)8d by
      me at the time ot tty death, and .a. s.uffic:ient sum of mon~y in cash
      lt'.hen c.daed til. an amount equal. to the book vnl.ue of said stock to· nak&
    · the total 'sum of one ·hundred o.nd e18J:lty thousand dollars (tlBO,OOO .oo) i
      whioh said sum of one hundred and eighty thousand dollJlrs ($180,000.00J
      sho.ll constitute the entire and total a.&ount which the so.id Dzo. Whit•
      :field Ha.rral ahall reoei ve end take uncle'r J:ijl' said will and the codicils
A, there to .                                                ·
r             19.     ·It ·is my desi:re that the 1 ollmdna clause in Section ~2 of
   • ;,:y will dated JUly let. ~918, to-wit:           "One million dullara of the·
     proceeds of the sale of suoh lands ani othnr property and of the
     pro~rty not otherwise dispoeed. of &ball be donated to the ~oard of
     Regents of the University o:f Texas to be used for the gonstruction of
     a Jlain Building for the said University stme to be aoD,J:~truoted on the
     campua now used BDd occupied by the said trnivers1't7 and nowhere el&e. 11
     sba.ll be and t}le same 1& hereby revoked ad l iler.eb.J .111 :reot tbat the
     said University of Tems shaD. b.e tbe residuary legatee of r;;y estate
     only. and that aftor a.~l. ~a gao i os &.1'ld ~ev:t ads provided f' or a:r e deliv En' ed
     to otm r parties as stated in r;.ry wiJ.l, and all the expenses e.nd taxes
     as providec1 for in my will ~ve been se.tisfied and disposed of in tho
     Jll&nnor as pzoovl:ded for in my JJatd will and tl:E codicils thereto, t len
  · all "Qther property' of JIU" estat~, not s& disposed o.Z, I he:reby gban

                                                              (oontinued)
                                                                                91
                                                              91
Proba.to {15220.                              -     -26-
Q11d  beQUO~th ·to the lfonrd af RQgonts. o'f· t:bc JJni,.veri'fit~ of TC3X&s to
be u~cd ·by that:. .f or the construction of-~ 1i~in.}~l.ding for J~aid pni-
vors1ty, so.r.o to ba constructed on tho cc,J:ip~ new ~sofl by thQ !=JO.id
University a.nd howhcro also; provided t.hc.~ . thq aqount of the property
 to bo ~ivcn to tho Univarsity of Te~s ~a rosidUGry legatee. unda~n~
-said w:iJ,.l., sJ::u::\1.1 ~~t, in f:JJ.Y event, oXduod tho a\ll&l c:,f Fi vo Hundre&
Thouscnd Dollars (~ 500, QOO. 00) •                               · ·          ·
       .20,      I ho~aby give unto r-:y executors ful~ _prJrwe:t;. e.nd quthority
to or.a.:Ploy such tt.ttorncys and sucib clarioc.l holp o.s tl tb.oL- my bo
doa:r;md nocosso.ry, tho porauns. to be ar.:;»loyad to bo loft to thoi~ dis-
 cretion and judgrn.nt. concerning thG ht\nd).ing ~nc;. ~:.iJJ.istm. ti~ of
r;:y estate, tho cxponsoa themfo;r to '9e .::;>aid out o'f r.;y ostc:.to; I a.lso
direct tmt CJJ.l t~xca one. oxpcns\ls ~f whets co vcr chara~tor shall be
pa.id out of Icy' ostc.to, tb.c.t is. that 11ono of t~o leglleios provided .
for ln cy so.id will ::md tho coO.ic;:iJ.s ~l.l }?ec.r ·£mY .JlOrtion o~ the
burdon of. nny and ·a.J.l.cxp\l~cs. cc.nnactod Y.ith ny os~nt9 or the t _a xea
tha-t tla.Y be due thereon.
       This codicil to cy w:l.ll, tog'etb.o~ vi tl;l tle _9rigi~l: wil~ ·on·~ . the
other codicils thorEitp, while in sepo n ons.trued as one; \foin:t. in-
st.rumeht    QDd   will.                                   ·                  ·
       Signod by.:me.; the ' sc.1d Goorgo VI.. Lit"l;le:f:i.qld; et .:a.us;;in;           Te~s,
on this tllL 9th day of liovcr.9er ~ t._, D,. 1~20., ip th9 pres~nc!' of
lSrs .Lillie 0 .Epe;ene Et\Fli.V:· i:'.nd ~'-tmie Z. :E:lPiii.J~e,             whoc l ·hc.Vo ·.re-
quested to attcet.th1B ooa1cil D.S Witn~sees. ~
                                                   GeJ.
                                                s a e a . a.
                                                               v.
                                                               Littaefield.
                                                             :z :;: .. • .s · - . .. • •

         c.bove> o.nd forog"o ing ood).oil covering thiEJI c.nd .nine otln r
       Th~
pogas was signed by the testator,      Georg~ w.·· Lit:tq.c:ficl:d in our pres ..
once~ ond. wo at his request, in his prosenco. ~nd in. tho presence of
oo.ch otmr. hereby C':~tost the O!:lm. orr this th3 ~ dz.y =f Xovember
A~ D. 1920.                                               .                                   4   •



                                          . Jil:~:. ·.Li1l~e . C. Eugene Haynie
                                                   ,.... }l~i~.. J!-. Jl~~dl~·-

                                                               .( P9.nt~nuecl)


                                                     .
                                                  ~ (~
                                                                92
                                                  . \i
                                                                                                      -
          ,, 2
 Probc.te 7r52 0.                           -27-
 PROEF' OF WILL.       Filed Jc.ny. 11. 1921.        Roc. :prob. l.iin. Vol. 45,
 pge 114.     On this the 11th G.cy of J'~:mw.ry, 1921, · perscnc..lly t'\P-
 pco.red in open court. D. H. ~rt Jr., who "being duly sworn, deposes
 (:'.nd su.ys, tmt on the 1st duy of July, 19I8; he was :present o.nd' saw
 George \"f. Littlefield sign·the iostrur~cnt f'ilc·d in' this. ccurt on the
 20th day of No ver.':bc:r, 1920 , c.t;~.d ncvr shown to hir.~, be2.r ing · cl;bt o on
 tho let day. ~f July, 1918,. and pur:l;)~rting· to bo tre,- lD.St _will of hir..,
 tho so.id George W. Little field t o.nd h\..C.rd hir·. J?Ublish · o.m declare the
 sD..tlC to b"e. his fust will ~nd testo.r.i.Gnt; · tlr. t .at th~ .. tir.e of signing
 and publishing the a ::.tin s:::.i d Ge: orge, W. Lit t lD 1'ie-Jd. was 21. ye c.rs · of
 age and of s'aund r.:;.ind; tl:r..t this c.ffd.o.nt anq L.• .A. Colwell,· whose
 eignc.turc o.ppc11rs on s;;~.id instrui;ient·, on seid 1st dc.y of' July, 1918,
 then be~ng erodible. witnesses ubo~e tho nge og 14 years, subscribed
 their no.r..es n.s Wi tncsscs· ·to tho a~e, in the presence and .a.t t.be
 :reque-st o:f said tast.gc .11f?. )fude tl~nd duly s.worn to by Nnnnic. Z. Huddle, stuting that
  she wo..s present am s.o.w George Vf. Littlefield sign tho instrur.mnlt
  purporting to be tho second codicil to the will of sc:id Litt::C field,
  dated Nov •. 9', 192p·,. that o..t said t i!:~c deed. Vl D.B 21 jon c.ra old am of
  sound tli:hd; thc.t affli'ant o.nd IJ:rs. (Lilly C.) :illugonc HD..ynic 1 whoso sig-
  nature ap:pears on s a.id instrur.ront then being crcd.i blc wi tnessos over
 14 yonrs of.age, subscribed their nc.r.~s cs witnesses in presence and
 et :request of testator il.!ld in presence of eaull other; the.t aftc;rvmrds
                                                         {continued)

                                                                               9J
..



      Probate #5220 . .                      -28-
        on Nov. 10, 1920, ·said George w. ~ittloficld died in Tr~vis Co. Tex.
        wi tliou.t having revoked said v.ri:J..l and codicil Nc. ·Two thereto -so far
        as .. ie known to at'fiO::rit.                                  '·            ·
              · Si:mi_l ar proof :macto by Mrs. Lilly c. Eugene H.n.ynie on so.iC. d~tod,
        .Ttm. 11, 1920.                                      ·
        ORI:mra PROB:~TING VIILt.       Filed Jc.n. 11, 1921; Roc. ' Prcb . 11in. Vol. 45.
       page 114.          On· this tho- 11th ~.y of Jnnuc.ry, 1921, Car:le on to be ·hee.rd
        tho application 'o:f ~· ~. Wroc, J. ~. White, end Wbitficli' Harral~ for
        the pr~bate of a certain instrur.~0nt of writing new produced in open
        court and ~lleged to be tho h st vrill o.nd tcst ·'




                  ..
 Proba.te :;15220.                        -29-·
  dieinterestedpe.rsoas inso.id-eatate, it is trere:fcre o.r dered tJ::at
  they, or any two. of the..~ be n..m are hereby ap,p.oi 0 tcd to ~praise sa~
  eat~ ·to. J::p..aJ.. n.:p.d.persvnn.1.~ of Geop 'W.: Littlef,ieJJi!' deed,
  O.~THB OF EXECUTOitS. FiJ.ad Jan. 11, J.921, . Rec. Prob·. ·ltin •. 45, pl. ge 120 ..
  Oaths tak.en . separately by H .. 1~. \7rco, .J. p. Whi·te, ;and \'lhi tfield Har=-·
  rall in following fort:. r t CYLi t: I Do del:m;~nly swear·, . tl:il t·. the writing
  which have been .o ffered. fer pr ooote are the last wia..l.: of: George ·w. ·
  Little:f'ield,.: so far as I kn.:>w or believe,~ ;::md tlat I : will~• well• C!id
  truly :perforr.1 all the·duties of executor of· sa.-isl: will: of· tlie estate cf
  George W4.Littleficld, deceo.sed • .
 E~ch oath duly sworn: to in.cpon court· etc.-                    ,
 LETTERS !t:B'S~'l:llll:NT'..JRY..     Issued to said Executors. .Jan.ll,.192l,.Rec.·
 Prob • . Min •. Vol •. 4-5·~. pago 121, ai.Jned by Ccunty Clerk, Trc.vi-s Co. Texas.
  INVLm·ro:ay AND JJ>B1.·~rs:G!~NT •. :M'iled J:?cb~. 24, .1921, nee. Prob. l.::in. Vol~·
 45, . :page 275·.
             Uow· oOlite your appra.ise1•s., L. J. Schneidel~ ... .:.... T.·Knies.·an d Fred
 E •. Rightor,: three disinterested persons,.citizena of Travis· County,·
 Texas, .lierctofo:re appoil'lted by the Court,. togetbe-l' with the Exe cutol's ~·
 H • .~-i. • • Wroe, J. P ... White and Whitfiold-Hcrral and subli~i t the follow.ing
  inventory and a:ppra.iser.1ent, : prodl}.ced before the undersigned appraisers
 on 21 do.y of Februo.ry.-192-l , ,_by H. · .A. Wroe~(J ... P.White vnO
            do                  ?0?                  4524·.5               2? ,147 ;QO
            do                . ?08                  4534,0                2? ;204;00'
            C:.o              . 709                   4501.0               2? ~ 006.00.
            do                   714            .. . 4546.9                2?,2~1:40
            do                  715                  4508.4                27,950 .. 40
            do                  716                  451.8.2               2?,109.20
            do                  ?22·.                4510.8                2?,064.80
            d·o                 721.                 4539. i -             2? ;234 d50
            do                  ?23                  4561,~                2?·, ll67·:ao
            do                  '128                 4546.0                2?276.00
            do                  729                  4530:6                2'1',"185 .. 60
            do                  ?39                  4544~ l'              2?,264.60
           do                   ?31                  4562.0                2?,3?2.QQ.
            do                  ?32                  4551,0                2?.306.00
           do                   733                  4525.?              . 2? ,154 .. 20

                                                      (contiziued)
                                             Q !:'1
                                             vV
Probat.e #5220                          -30
      do             7.34                     4520.4                   2?~122.40
      do             735                      4523.0                   27,':1.38.00
      do             '1;~6                    4541.7                   27 r'250.20
      do             733                       320.2                    1. 9_21."po Strip
      do             '132                      2~0.0                    1,~4~.~0 West

                                   In Lanb County, Texas.
      do             661                      4514.8              $36,.118.40
      do             662                      45??.8               :36;622.40
      do            674
Jno . H. Stephens section
                                                 . .
                                              4431·.6                     .
                                                                   3Q •.462.80
                                                                           ..
      ·do '         4                         759~3·                    4.555:80
         do          5                        72e~~                     4~i73.40
      .do            6:                       288.8                     1.~32.80
Longue             Lo. bor                Acres                          va.1~·
659                  ? N. l/2              88.5                    $1~106.?5
                     8                        177-~l                    2.215.75
                     20                       88 .. 5"                  1,~06.?5
                     24 N. E . 1/4            44 • b                      · 550.00
                     25                       86.0                      1•'0?5·~00
                                                                         I .    .
563                  5 ·3. 1/2                94.0                      1~ 173-.()0
                     19   w.     1/2          88.5                      1;~m6.25
                     23   w.     1/2          9? ,.3                    l~:?i6.?5
665                  20   w.
                           l/2       88.5                               1;:J.Q6:?5
                     21 .            177:1                              2.?13.?5
                     25 Part of S Ry   80~0                             l;OOO.()P
666                  7               177~1:                             2;213.?5
                     14 N. 1/2       88 . 5.                            l.i06.25
                     18   w.     1/2          88.5                      1,~6.25
                     21                       1~7.1                     2;.213.75 '
                     22 :;; . 1/2             88.5 .                    1.106.25
                     25 E. 1/2                a8:o5                     1;io6.87 1/2
6?2                  9    P~rt    s.of Ry . 40.0                           56o.oo
                     12                       l??.l                     2213.75
                     18                       177.i                     2213.75
                     19                       17?:1                     2213.75
573                  16                       17i.1                     2213.?5
                     21                       88.5                      1106.25
              .·     25                       17?;1                    2213.?5·
675                  1                        17?.1                     22i3. 75
                     9"                       1?7.1                    2213.75
                     10                       17?.i                     2213~75
                     11                       17?.1                     2375;75
                     l2                       1??.1                     2313 .. ?5
                     13                       1??.1                     2313&i5
                                                         (continued)
Probata #5220.                         -31- .
                             In   La..;~b   County , Toxc.s .

La ague          Lo.bor                 ..',.crcs               Value
675                 18                       177.1               $2315.75
                    19                       177.1                2313.75
                    20                       177.1                2313.75
                    21                       193.-3               2416 .. 25
                    22                       193.].               2413:?5
                    25                       192.8                   ?410.00
                    24                       192.5                   2406 . ·25
                    25                       192:6                   2407 ~50
68'7                2                        177.J.                  2213 .. 15
                     5                       177.1                   2213:75
                     4                       1'7!7.1                 2213~75
                    ·5·                      190~0                   2375'. 00
                    6                        F/7 .. 1'               2213.!75
                    9:                       177.1'.                 2213~?5
                    11· Pc.rt S. of Ry.. · 150 .. 0                  1875 ~o-o
                    12                17'7.-1                        2213 •.75
                    14·               1'77 .1'                       2213. 7!5
                    l:6               186 •.?·                       2333.75
                    17                1as .. .rr                     2333.75
                    18                       1!77·.·1                2213.75
                    19'                177 . J..                     2213 ·-75
                    20                 1?7.:t                        2213.75
                    21                 194.4                         2430._00 -
                     22                177.1                         2213.?5
                    23                 194v3                         2328 .. ?5
                    24                 194.2                         2427.50
                    25                 201.·0 .                      2512 •. 50
6(!)0               4                  194.1                         2126.25
                    5                  194 ... 1                     242..P.25
                    6                 -1 ?7 .l                       2213.75
                    7                 177,1                          2213.?5
                    8                 1??.1                          2213.75
                    l.3 Part N.. Ry'.   39 .. 0                       48?.50
664                 2 s. E; co:rner     27.0                          337.50
                    6                 1??,.1                         2213.75
                    14                 1?7.1                         2213.75
                    17                1??.1                          22].3.75
                    2~ \1; 1/2          93.2                         1165.00
                    24                189.5                          2368.75
                    1.2               1?7.1                          2213.75
                    20                177.2                          2215.00
                    '21                      197~0                   2562.50
    ..                                                  (coMinued)
    ..
            .. ..
Proba.te #5'a20.                              .-32:--

                                    In Lo.mb Count·y , Texe4s .
,League             Labor                 .:.eros               Vo.lu~

6'7~
                                                                        ' 2213
                                                                          ~~~~~:~~
                       Ji.                        I93:1
                       3                            96 .. 5.
                       9                          J:7? ,1                       75     ~
                       10    ..                   17'7 •. 1              2213 •. 75
                       11                         1?'7 .. 1              2215 •. ?5
                       12                         177'-1                 2213. 7'5
                       18                         177.1                  2213 ~.75
                       19 N.. 1/2                  88.'5                 ~1G>6.~5
                       20                         177.1                  2213,75
                       21                         177.1                  2213 ... 75
                       22                         1?7.1                  ~213. 7·5
                       23                         177.1                  22:)..3~?5
                       24                         177.1                  2213.?5
                       16                         80.0                   10o·o.oo
686                    5                          177.1                  2213:75
                       io                         182:1                  2283 .. ?5
                       11                         186.4:                 233Q.OO
                       14                         17741                  2213; 75
                       15                         1.86.6                 233·2. 50
                      16                          182.8                  22{3p.OO
                      17                          177.1                  2213 t 7p
                       BO                         1.77 .. 1              221~~'75
                       .21                        212.4                  2655.00
                       22                         193.-9                 24.2o~?6
                       23                         1.93 .. 8              242.2~ 50
                       25                         195.6                  2445~00
                                                                       .. .   •-:• I   -4 • •. .,,_


                                  Total.                            $19?, 936_.87·-l/2
      Inter~st of Tetrta'tor being an undivided ;r./2 iiJ.terost in a bov.e
lands and those on preceding page (2).       T~tal jnterest of testator in
t·he lands on preceding three pages' $445~760•• 5:3 ..-    .
      An ·undivided ~/2 interest in the fo~lowing lots~ tract ar parcels
of land ait;uated .,in the Town oi' Roswell, County of CbavesJ State of
New Ucxico:-
Blocks 1.6-. 37 & 38-, Mili"to.xy Heights, con.to.ining 23 a.m:res                              $·1.380~~·06
Lots 1 & 2) Block ~6, West Sime Addition                                                              2800•• 00


                            . ·Totd                                                             $4180,QO
       · Int. o£ Testator .being undivided 1/2 int.                                             t209Q.OO
                                                     {'Cont·inued)
                                                                                                 93
                                           ()~~                no
                 . .
 Probate 1)/.r5.220                                          -33-

   · .An imdivided 1/3 interq_st .in the foll.owing lo:ts. 't racts or' par-
 cels o'f lam si tua.tcd in 'Tlrwn of Roswell, c·ounty of .C!Rves • State of
New 'Mexico: ·                ·                   ·=                                        ·


Part of Lut 122. Leu's subdivision being 34,9 ' x 181.33' and·
21.33'    X 501                             .                          ··                   ...
 Pro·bc..to #5220.
 . · Lot                 Block            Outlot                        Division                     vt'.lue
                                                            ,.   ·..                    I



                                                     .            .                                  ~   ~



  . 2                      3                 l5,1.6 &: 1'7                       D            ~.P   2;2·50. 00
l                          3                 15 , 16 & 17                        D ·                2,750.00
12 VI. 1/2 .               8       ..        l5., 1.6 & 17                       D                    750.00
1.                         83                Orig,,.. Tcwnai tc                               50;000.00
..'~ount :po.id an :::..uccn Tbll~tcr BuilQ.ing t.!i Nov~ ll.,.                  1920         49r965,25
             Toto.l Vuluo ·                          · ·                           .        $145; 715.00
           · To stater's undi vidod I/2 into:L·-cst . .                                      . 72 ..857. 50

.An undivided 1/2 ·interest in the f~JJi~~ng ,1qts, tracts or parcels
of la.nd in tha Town of Iii ttloficl~f. C olln.ty cf Lcl~:b ~n.d StC'.. te cf TaXD-a.

Lot                        Block                                         •   I
                                                                                   Vo.lue . . .
1 & 2                      30                                                      $2~400.·00
1/2 interest                                     . . .. .                              1,,2 00 .90
..\1:1 undivided 3/8 interest in the      foiibwing lots.· :trp..cta · or rarceJs.
of    l~nd   in the Town of San ..;.ngc lo C oill'}.ty of Tor: Green, St~ te of Tcx-
C!S , t 'vwi t:
Lot                        Block

l & 2
                                                                       . .         $35;000,00
                  3/8 interest                                                     .13 ,125 •.00
(Fellows in:ventory of personal property, notes,
                                          , . .  '
                                                   bonds
                                                      - • .etc. )
       We the undersigned np~ruisers. soler.~ly swear th~t tnc forcgcing
is· o, :ty.ll and fair o.pprc.ism;:cnt of the Est.:. to of' .George VI. Littlefield,
deed. · ;produced pofore us by H. :~..:. Wroe·j· Wl:ii tficld .Hcrrel, and J. P.
White, Executors.                     ·              · ·
                 (-signed)               K~ J~ ·schneider •.
                                         .:,.. T. Knies,
                                         Fred IJ. Righter.
SWorn to o.nd subsc:ribed before        .:-~e, this tho 24th day cf ;F~b:~ 192J..
                                             Em&Ja. V. Hny, No~ry Pti.bli:b.,
( Soo.l)                                     Travis County 1 Texas • . ·
        We, H. A. Wroe, Wl4itfiold              J. P. White; oocccutO'rs
                                        H~rrcl, ~nd
ea.ch do solElr:nly awec.r th~t tho :foregoing invcnto~y and list· of
cl~i:·.~a  is,!?. full ~nd cor.·.plcto invvntory o.nd list                   of
                                                                   tlle property
.:-.nd clo.i::.s cf George W. Li ttlc fi oJ:tcl ·, deceased tho.t ho.ve cor.-:.e to the
kn:.ml cdg c o::f us or either of us .
                                                            (continued)
Prob..1.te i~5220.

                                         Vlnitficld Harral,
                                         .r. P. Whi to ,
                                         H. : ... Vlroe.

SWorn to ~nd subscribed bofcrc ;~. this tho --- day ~f Pcby. ~921.

                                         EL~    V. Hay, Notcry Public ,
 (SCL!.l)                                Tr~vis   C6unty. Tox~s.
.'t ·sel::c is c ;rract ~C. ccr:plios with the l..'\VI £1.nd is signed
end   sw~rn  to b.Y the sx~cutots. ~d by ~rc~ E. Rightcx~ L. ~· Schneid~
end      T. Knies, hcreto:forc a;ppvintcd o.p:prc..iscrEi in t11is rn.ttcr, t>...nl
      )l.._
thc-.t tho s.-;r:n vms .filed \7ithin the ti.-.:c pt-aacribcd by ~w ..
       It is tharcf :>rc ur de red TAB D
SUBCHAPTER K. MONUMENTS, MEMORIALS, AND HISTORIC
SITES


Sec. 2166.501. MONUMENTS AND MEMORIALS. (a) A monument or
memorial for Texas heroes of the Confederate States of America or the
Texas War for Independence or to commemorate another event or person of
historical significance to Texans and this state may be erected on land
owned or acquired by the state or, if a suitable contract can be made for
permanent preservation of the monument or memorial, on private property
or land owned by the federal government or other states.
(b) The graves of Texans described by Subsection (a) may be located and
marked.
(c) The commission shall maintain a monument or memorial erected by this
state to commemorate the centenary of Texas' independence.
(d) Before the erection of a new monument or memorial, the commission
must obtain the approval of the Texas Historical Commission regarding the
form, dimensions, and substance of, and inscriptions or illustrations on, the
monument or memorial.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.


Sec. 2166.5011. REMOVAL, RELOCATION, OR ALTERATION OF A
MONUMENT OR MEMORIAL. (a) In this section, "monument or
memorial" means a permanent monument, memorial, or other designation,
including a statue, portrait, plaque, seal, symbol, building name, or street
name, that:
(1) is located on state property; and
(2) honors a citizen of this state for military or war-related service.
(b) Notwithstanding any other provision of this code, a monument or
memorial may be removed, relocated, or altered only:
(1) by the legislature;
(2) by the Texas Historical Commission;
(3) by the State Preservation Board; or
(4) as provided by Subsection (c).
(c) A monument or memorial may be removed, relocated, or altered in a
manner otherwise provided by this code as necessary to accommodate
construction, repair, or improvements to the monument or memorial or to the
surrounding state property on which the monument or memorial is located.

	                                   109	  
Any monument or memorial that is permanently removed under this
subsection must be relocated to a prominent location.

Added by Acts 2001, 77th Leg., ch. 377, Sec. 7, eff. Sept. 1, 2001.




	                                   110	  
TAB E
(http://www.utsystem.edu)

Home > Board of Regents > Regents Rules and Regulations > Printer-friendly




Rule 60101: Acceptance
and Administration of Gifts
Sec. 1 Authority to Accept Gifts and Develop
Acceptance Procedures.
The authority to accept gifts to The University of Texas
System or to any of the institutions is vested in the Board of
Regents and delegated by the Board as specifically set out
in this Rule. Except as provided in this Rule or any other
Rule in the Regentsʼ Rules and Regulations, or approved
institutional policies, no member of the staff of any institution
has the authority to accept gifts.
Sec. 2 U. T. System Gift Acceptance Procedures.
The Board delegates to the Vice Chancellor for External
Relations the authority and responsibility to promulgate a set
of guidelines regarding the acceptance, processing,
investment, and administration of gifts. These guidelines,
known as The University of Texas System Administration
Policy UTS138, Gift Acceptance Procedures [1], shall be
adhered to by the U. T. System and the institutions. In
promulgating the U. T. System Gift Acceptance Procedures
[1], the delegate shall also consider provisions to:
2.1


	                                          111	  
accomplish the goal of increasing financial support for the
U. T. System through the appropriate assistance of donors,
2.2
allow staff members to respond to donor initiatives quickly
and with certainty,
2.3
establish administrative processes to accept and administer
gifts in a prudent and efficient manner, with fiduciary
responsibilities of fundamental importance,
2.4
comply with the Texas Constitution and applicable federal
and State law,
2.5
comply with the provisions of the Internal Revenue Code [2]
and related regulations,
2.6
specifically incorporate provisions related to the acceptance
of pledges for current purpose commitments to fund
endowments, and in conjunction with a gift-related naming of
a facility or program as follows:
(a) for gifts and pledges to name a facility or program, a U. T.
System approved gift agreement, which includes defined
pledge payment terms, must be in place,
(b) prior to the creation of an endowment, at least 20% of the
donors' total required minimum funding must be received
and a U. T. System approved gift agreement, which contains
defined pledge payment terms, must be in place, and
(c) the pledge payment duration for either endowed or non-
endowed gifts shall not exceed five years. However, with the
written approval of the Vice Chancellor for External
Relations, the pledge period may be longer than five years
under special circumstances, and
2.7
provide that, in the interest of financial responsibility and


	                             112	  
efficiency, it is the specific preference of the Board that all
endowment gifts be eligible for commingling for investment
purposes with other endowment funds.
Sec. 3 Board Approval of Nonconforming Gifts.
Recommendations regarding the acceptance of gifts or other
actions that do not conform to all relevant policies, including
but not limited to the U. T. System Gift Acceptance
Procedures [1], shall be made through the Vice Chancellor for
External Relations to the Board of Regents after review
by appropriate offices of the terms of the gifts, the nature of
the donated assets, and/or the requested action.
Sec. 4 Gifts of Art
4.1 Outdoor Works of Art.
Approval by the Board is also required prior to the
acceptance of a gift of an outdoor work of art. Considerations
will include appropriateness with regard to the institutionʼs
Campus Master Plan and expense related to installation
and/or continuing maintenance.
4.2 Gifts of Statuary Depicting Living Persons.
No gift of statuary depicting a living person shall be accepted
by an institution, unless intended for display in a museum or
for addition to the collection of works of art for display in a
museum. Authority to accept proposed museum gifts of
statuary depicting living persons, intended for display
indoors, is delegated to the presidents. Proposed gifts of
statuary intended for outdoor display require approval under
Section 4.1 above.
Sec. 5 Approval of Conforming Gifts.
The Board of Regents delegates to the Chancellor or the
president of an institution, following prior review and
approval by the Deputy Chancellor, the appropriate
Executive Vice Chancellor, and the Vice Chancellor for
External Relations, the authority to accept conforming gifts,
including pledges, other than gifts of real property, that are

	                               113	  
not processed or administered by the Office of External
Relations, and the authority to take any and all desirable
actions relating to the administration and management of
gifts accepted by the Chancellor or the president of the
institution, as may be permitted by applicable law, policies,
these Regentsʼ Rules and Regulations, and the U. T. System
Gift Acceptance Procedures [3].
Sec. 6 Gifts Requiring Approval by Executive Director of
Real Estate.
The Board of Regents delegates to the Executive Director of
Real Estate authority to accept all conforming gifts of real
property of any value that are not processed or administered
by the Office of External Relations, and the authority to take
any and all desirable actions relating to the administration
and management of gifts accepted by the Executive Director
of Real Estate, as may be permitted by applicable law,
policies, the U. T. System Gift Acceptance Procedures [1],
The University of Texas System Administration Policy
UTS161, Environmental Review for Acquisition of Real
Property [4], and these Regentsʼ Rules and Regulations,
including Rule 60103 [5] concerning guidelines for acceptance
of gifts of real property. Acceptance of all gifts of real
property shall be subject to the Regentsʼ Rules and
Regulations, Rule 60103 [5] and The University of Texas
System Administration Policy UTS161, Environmental
Review for Acquisition of Real Property [4].
Sec. 7 Gifts Requiring Approval by Vice Chancellor for
External Relations.
The Board of Regents delegates to the Vice Chancellor for
External Relations authority to accept all conforming gifts,
including pledges, of any value (either in cash or in kind) that
are processed or administered by the Office of External
Relations. The Board also delegates to the Vice Chancellor


	                            114	  
for External Relations authority to take any and all desirable
actions relating to the administration and management of
gifts accepted by the Office of External Relations, including
without limitation the modification or termination of trusts and
endowments as may be permitted by applicable law,
policies, these Rules and Regulations, and the U. T. System
Gift Acceptance Procedures [1].
7.1 Gifts Reviewed.
The Office of Development and Gift Planning Services, with
assistance from the Real Estate Office, the University Lands
Office, and the Office of General Counsel as required, shall
review all gift assets processed or administered by the Office
of External Relations and certain gift assets that the
Chancellor or president is authorized to accept. Gift assets
requiring review include, but are not limited to, securities,
interests in limited partnerships, stock of closely-held
corporations, stock of S corporations, stock options, and
warrants. The Office of Development and Gift Planning
Services shall also review all bequests, interests in trusts,
gifts, and other funds to establish endowments and other
planned gifts as defined in the U. T. System Gift Acceptance
Procedures [1].
7.2 Gifts to Establish Endowments.
Endowments will be established with gifts that have been
completed for tax purposes or with a combination of such
gifts, pledges, and other funds at a minimum funding level of
$10,000.
Sec. 8 Internal Revenue Service Forms.
The Board of Regents delegates to the Chancellor, the
Executive Director of Real Estate, the Vice Chancellor for
External Relations, and the president of the institution the
authority to execute all necessary Internal Revenue Service
forms, including without limitation IRS Forms 8283 [6]
and 8282 [7], that relate to gifts accepted by each.

	                              115	  
Sec. 9 Gift Benefiting an Individual.
Neither the U. T. System nor any of the institutions will
administer a gift for the benefit of any designated individual
unless the donor is exempt from federal income taxes as
defined by the Commissioner of Internal Revenue.
Sec. 10 Service by Board as Estate
Executor/Administrator.
The Board of Regents will not serve as executor or
administrator of an estate because of the potential for
conflicts of interest and the scope of the required duties.
Sec. 11 Prohibition to Act as Witness to Will.
The employees of the U. T. System or any of the institutions
should not knowingly act as witnesses to wills in which the
U. T. System or an institution is named as a beneficiary so
as not to jeopardize the receipt of the bequest.
Sec. 12 Service by Employee as Executor/Administrator
of Estate or Trustee of Trust.
Employees of the U. T. System or any of the institutions who
agree to serve as trustee of a trust, or executor or
administrator of an estate benefiting the U. T. System or any
of the institutions are immediately to notify the Office of
Development and Gift Planning Services of their
appointment. Upon notification, the employee will be
furnished with a statement advising of the potential for
conflicts of interest and directing that all communications
pertaining to the trust or estate between the employee and
any office of the U. T. System or the institutions shall be in
writing.
Definitions
None
Amended Log:
Editorial amendment to Section 5 made July 13, 2015
May 15, 2014


	                           116	  
Editorial amendments to Sections 6, 7.1, and 8 made
September 1, 2010
November 13, 2008
February 9, 2006
December 10, 2004
   60101 [8]
   60101 [9]
Details
Series:
60000: Development
60101
Acceptance and Administration of Gifts
Who Should Know:
Administrators
Chief Business Officers
Development Officers
Employees
Responsible Offices:
External Relations
General Counsel
Date Approved:
December 10, 2004
Date Last Amended:
July 13, 2015
bor@utsystem.edu [10]
Relevant Federal and State Statutes:
Internal Revenue Code of 1986, as amended [2]
Texas Education Code Section 65.36 (f) and (g) – Donations
for Professorships and Scholarships [11]
Texas Property Code, Chapter 163 – Management,
Investment, and Expenditure of Institutional Funds [12]
Relevant System Policies, Procedures, and Forms
Rule 60103: Guidelines for Acceptance of Gifts of Real


	                         117	  
Property [5]
Rule 60202: Endowed Academic Positions [13]
UTS161 Environmental Review for Acquisition of Real
Property [4]
UTS138 Gift Acceptance Procedures [1]
External Relations [14] General Counsel [15] 60000: Development
[16] 


Links:
[1] http://www.utsystem.edu/board-of-regents/policy-library/policies/uts138-
gift-acceptance-procedures
[2] http://www4.law.cornell.edu/uscode/uscode26/usc_sup_01_26.html
[3] http://www.utsystem.edu/board-of-regents/policy-library/policies/uts138-
gift-acceptance-procedures
[4] http://www.utsystem.edu/board-of-regents/policy-library/policies/uts161-
environmental-review-acquisition-real-property
[5] http://www.utsystem.edu/board-of-regents/rules/60103-guidelines-
acceptance-gifts-real-property
[6] http://www.irs.gov/pub/irs-pdf/f8283.pdf
[7] http://www.irs.gov/pub/irs-pdf/f8282.pdf
[8] http://www.utsystem.edu/sites/utsfiles/offices/board-of-regents/rules-
regulations/60101.doc
[9] http://www.utsystem.edu/sites/utsfiles/offices/board-of-regents/rules-
regulations/60101.pdf
[10] mailto:bor@utsystem.edu
[11] http://www.statutes.legis.state.tx.us/Docs/ED/htm/ED.65.htm#65.36


	                                  118	  
[12] http://www.statutes.legis.state.tx.us/Docs/PR/htm/PR.163.htm
[13] http://www.utsystem.edu/board-of-regents/rules/60202-endowed-
academic-positions
[14] http://www.utsystem.edu/offices/external-relations/all
[15] http://www.utsystem.edu/offices/general-counsel/all
[16] http://www.utsystem.edu/tag/60000-development




(http://www.utsystem.edu)

Home > Board of Regents > Policy Library > Printer-friendly




UTS138 Gift Acceptance
Procedures
Index Type:
UTS
Index Number - Primary:
138
Name:
Gift Acceptance Procedures
Table of Contents [1]
Sec. 1 Purpose.
Private sector support is critical to The University of Texas
System. Contributions from individuals, foundations,
corporations, and other entities are vitally important to the
fulfillment of the institution's mission and to the provision of
high-quality educational opportunities. The purpose of these
procedures is to clarify and facilitate the process for making


	                                            119	  
gifts to the U. T. System and the U. T. institutions
(collectively referred to hereafter as "U. T.").
Sec. 2 Procedures.
As authorized by the Board of Regents' Rules and
Regulations, Rule 60101 [2] these procedures are designed to
outline administrative processes associated with the
acceptance, administration, and investment of gifts
processed or administered by the Office of Development and
Gift Planning Services (ODGPS), as the designee of the Vice
Chancellor for External Relations in a prudent and efficient
manner, with fundamental fiduciary responsibilities kept
firmly in mind. These procedures also cover gifts given for
current purposes, including gifts of securities, gifts of family
limited partnerships, bequests, trust distributions, personal
property, life insurance and retirement plan assets. These
procedures are also intended to ensure that staff members
are able to function in a timely, effective, and professional
manner in the context of institutions that are engaged in
energetic and comprehensive fundraising efforts. When
these procedures do not indicate an appropriate course of
action or if they are inappropriate in light of all aspects of a
specific situation, staff members are directed to consult with
the relevant offices as outlined in these procedures to
establish an appropriate course of action.
Item 3 provides definitions for terms used throughout the Gift
Acceptance Procedures.
The Acceptance of Gifts Conforming to Policy Matrix
summarizes the review and acceptance process.
Sec. 3 Responsibility to Donors.
3.1 Donor's Expectations. U. T. staff should make
reasonable efforts to be aware of and sensitive to donorsʼ
expectations.
3.2 Legal and Professional Advice. U. T. representatives
shall not provide legal and/or tax advice and will advise all

	                                 120	  
prospective donors in writing to seek such advice from their
own counsel and professional consultants. Each U. T.
representative should be knowledgeable about gifts and
should disclose to the donor advantages and disadvantages
that could reasonably be expected to influence the decision
of the donor to make a gift to U. T. In particular, planned gift
items that may have adverse tax implications to the donor or
are subject to variability (such as market value and income
payments) should be discussed fully.
3.3 Donor's Best Interests. U. T. will not knowingly accept a
gift that it believes to be contrary to the donor's best interests
and there must be a reasonable expectation that accepting
the gift will ultimately benefit U. T.
3.4 Appraisals and Valuations. U. T. will not furnish property
appraisals or valuations to donors for tax purposes or any
other purpose. U. T. will not knowingly participate in a
transaction in which the value of a gift is inflated above its
true fair market value to obtain a tax advantage for a donor.
3.5 Written Acknowledgment and Disclosure. In accordance
with best stewardship practices and the provisions of the
Internal Revenue Code of 1986, as amended (the “Code”),
and related regulations, U. T. will provide a timely written
statement or acknowledgment of a donorʼs contribution that
includes the institutionʼs name; amount of cash contribution
or description (but not value) of non-cash contribution; and a
statement that no goods or services were provided by the
institution in return for the contribution (if that was the case)
or description and good faith estimate of the value of goods
or services, if any, the institution provided in return for the
contribution. The U. T. System and the U. T. institutions are
agencies of the State of Texas and are described in Sections
170(b)(1)(A)(v) and 170 (c)(1) of the Code. Contributions to
the U. T. System and the institutions are deductible by


	                             121	  
donors under Section 170 of the Code provided such
contributions are made exclusively for public purposes. Gifts
or grants that must be given to a 501(c)(3) organization may
be made to The University of Texas Foundation, Inc.
3.6 Tax Filing. In accordance with the provisions of the
Code, and related regulations, proper gift records will be kept
and required tax returns filed by the Office of External
Relations (OER) or its designee, the ODGPS, for all gifts
processed and/or administered by the ODGPS, as designee
of the Vice Chancellor for External Relations. The Vice
Chancellor for External Relations or the Vice Chancellor's
designee(s), or, with respect to real property, the Executive
Director of Real Estate, shall execute all necessary Internal
Revenue Service (IRS) forms that relate to gifts processed or
administered by the ODGPS, including IRS Forms 8283 and
8282. Forms 8283 and 8282 will otherwise be executed by
the Chancellor or the appropriate officer at the beneficiary
institution.
3.7 Confidentiality. U. T. staff will adhere to strict
confidentiality with regard to any information, records, and
personal documents pertaining to donors and gifts. All gift
records will be released only when authorized by the donor
or as required by law. A limited exception to the disclosure of
the name of the donor is provided in Section 552.1235 of the
Texas Government Code.
3.8 Anonymity. U. T. shall respect the wishes of donors
wishing to support U. T. anonymously and will take
reasonable steps to safeguard those donorsʼ identities.
Sec. 4 Review and Acceptance of Proposed Gifts.
4.1 Authority to Accept Gifts. The authority to accept gifts to
U. T. is vested in the Board of Regents of The University of
Texas System (Board) and delegated by the Board as
specifically set out in Board of Regents' Rules and
Regulations, Rule 60101 [2]. Except as provided in Rule

	                                   122	  
60101 or any other Rule in the Regentsʼ Rules and
Regulations or approved institutional policies, no member of
the staff of any U. T. institution has the authority to accept
gifts. All gifts must be made payable or placed in the name of
the Board, The University of Texas System or a U. T.
institution as applicable. Gifts made payable to a U. T.
employee are not deductible as a charitable contribution and
benefit the employee personally, not U. T.
4.2 Designate a High Level Responsible Receipt Party. The
President of each U. T. institution and the Vice Chancellor
for External Relations must appoint a Designated Receipt
Executive. It is anticipated the Designated Receipt Executive
will usually be the Chief Development Officer of each
institution. The Designated Receipt Executive may designate
another staff member to assume day-to-day responsibility for
the receipting process. Each institution must develop written
receipt procedures. The Designated Receipt Executive shall
ensure all gift receipts are handled in accordance with the
receipt procedures set out by each institution without
exception.
4.3 Procedures. The institutions shall submit for
consideration gifts to be processed or administered by the
ODGPS to the ODGPS as soon as practical, following the
procedures outlined below. Prior to acceptance by the
ODGPS, the ODGPS must review all gift assets processed
or administered by the OER, other than cash or marketable
securities. Such review will be done in conjunction with other
U. T. System Administration offices and, as appropriate, with
The University of Texas Investment Management
Company (UTIMCO) or other financial managers authorized
by the Board. Each proposed gift shall be reviewed to
determine whether it should be accepted, including
consideration of any required cash expenses, liabilities,


	                           123	  
contingent liabilities, unrelated business income taxes, donor
requirements that may result in risk of loss, and other
sources of funds available to cover expenses and liabilities.
This review process shall determine whether the economic
risks are appropriate prior to acceptance of the gift.
Examples of assets requiring review include limited
partnership interests, stock of closely-held corporations,
stock of S Corporations, stock options, warrants, and
intellectual property.
4.4 Unrelated Business Income Tax. Assets to be
processed or administered by the ODGPS that create
potential unrelated business income tax liability must be
reviewed by the ODGPS and the institutionʼs chief business
officer (CBO) in conjunction with UTIMCO for economic
implications and by the Office of General Counsel (OGC) for
legal implications.
4.5 Real Property. Gifts of real property shall comply with
the Board of Regents' Rules and Regulations, Rule 60103,
Guidelines for Acceptance of Gifts of Real Property and the
U. T. System Environmental Review for Acquisitions of Real
Property, UTS161. These and additional documents may be
found on the Real Estate Office's (REO's) website at
http://www.utsystem.edu/reo [3].
4.6 Signatures. Any gift agreement or other gift
documentation to be signed by a representative of the Board
shall be signed by a properly delegated representative, after
review of the gift as provided in these procedures and any
applicable institutional policy.
4.7 Institutional Policies. The presidents of the institutions
must develop and implement Handbook of Operating
Procedures policies consistent with these procedures for the
review and acceptance of gifts for which responsibility for
acceptance has been delegated to presidents.


	                           124	  
4.8 Nonconformance with Procedures. Recommendations
regarding the acceptance of gifts or other actions that do not
conform to these procedures shall be made through the Vice
Chancellor for External Relations to the Board after review
by appropriate offices of the terms of the gifts, the nature of
the donated assets, and/or the requested action.
Sec. 5 Gift Counting Guidelines.
U. T. will comply and all gifts will be counted in accordance
with Council for the Advancement and Support of Education
(“CASE”) gift counting guidelines as published in the CASE
Reporting Standards & Management Guidelines for
Educational Fundraising, 4th edition, and subsequent
editions. Before entering into a capital campaign, a U. T.
institution must develop written campaign counting
guidelines, which conform to CASE. U. T. System will follow
CASE standards as the official guide for campaign counting
and for reporting progress to CASE and to the public toward
institutional campaign goals. This will allow for parity when
measuring performance against institutional peers involved
in campaigns.
Sec. 6 Gift Processing.
6.1 Cooperation. Institution business offices and
development offices, the Office of Academic Affairs (OAA),
the Office of Health Affairs (OHA), the Office of Business
Affairs (OBA), the REO, University Lands (UL), the OER, the
ODGPS, and the OGC will cooperate as necessary to
process proposed gifts promptly.
6.2 Valuation. Gifts are valued as of the date transferred to
the Board in accordance with the provisions of the Code and
applicable regulations. The amount received from the sale of
a noncash gift may be more or less than the value of the gift.
6.3 Real Property. Gifts of real estate must be reviewed and
evaluated by the REO and/or UL as provided in the Board of
Regents' Rules and Regulations, Rule 60103, Guidelines for

	                                 125	  
Acceptance of Gifts of Real Property.
6.4 Securities. Gifts of securities that are donated to an
institution must be reviewed and processed by the ODGPS.
The Board of Regents' Rules and Regulations authorize only
certain U. T. System Administration and UTIMCO personnel
to purchase, exchange, sell, assign, and transfer securities
on behalf of the Board. No other person or entity may
execute or instruct others to execute a transaction involving
any securities in the name of the Board. When securities are
to be given to an institution, the institution shall contact the
ODGPS immediately for instructions, even if the gift is for
current purpose use at the institution. For current purpose
gifts, sale proceeds will be transferred to the institution after
receipt and processing by the ODGPS.
Sale of the security will take place as soon as possible after
the transfer. The ODGPS will notify the institution of the
receipt and sale of securities as early as practicable.
Acknowledgment of the gift shall be provided to the donor by
the institution that the gift benefits, and will be in compliance
with the provisions of the Code and regulations thereunder.
6.5 Gifts of Closely-Held Stock.
(a) An effort should be made to obtain nonbinding
repurchase provisions when the gift involves securities for
which the donor or related parties are the primary market.
(b) To the extent applicable, the following criteria, in addition
to those outlined in Section 6.4 above, must be met for the
ODGPS to approve or accept gifts of closely-held stock:
• The ODGPS must assure there is a written gift agreement
      indicating the donor's intent to make the gift and its
      purpose.
• Prior to acceptance, the donor must provide to the ODGPS
      financial and valuation information on the stock,
      including appraisals and/or statements of value.


	                             126	  
• Copies of any applicable shareholder agreements and buy-
      sell agreements must be provided by the donor for
      review by the ODGPS, the OGC, and UTIMCO,
      especially those that include any restrictions on the
      transfer of the stock, i.e., rights of first refusal, formulas
      for determining stock price.
• The donor must provide to the ODGPS a written copy of
      any related offer to purchase the stock, including the
      purchase price per share.
• The ownership of the stock must be properly assigned by
      the donor to the Board.
6.6 Gifts of Interests in Limited Partnerships.
(a) The ODGPS or the institution's president, as appropriate,
may accept gifts of interests in limited partnerships, subject
to a thorough analysis of all available information by the
ODGPS, with the assistance and advice of the institutionʼs
CBO, the OGC, and UTIMCO. At a minimum, the U. T.
System Administration should receive copies of the limited
partnership agreement, the proposed assignment of interest,
and financial documentation sufficient to describe the assets
of the partnership and their valuation.
(b) The ODGPS, the OGC, the CBO, and UTIMCO will
analyze a proposed gift of an interest in a limited partnership
to confirm that there is a real benefit to be derived by the
institution that is commensurate with any potential risks and
costs associated with the gift. Among the factors that will be
considered are the following:
• The donor's relationship to the institution designated to
      benefit from the gift, the history of demonstrable
      charitable intent, and whether the limited partnership is
      merely a tax accommodation for the donor.
• Administrative obligations to be assumed by the U. T.
      System, such as monitoring the partnership for


	                              127	  
       unrelated business income tax.
• Guaranteed annual distribution from the partnership
       interest sufficient to U. T. to justify the administrative
       costs or a cumulative payment made in the form of a
       preferred return before distributions to other partners at
       the termination of the partnership.
• Whether the partnership agreement provides for a defined
       distribution/ termination event or date.
• Whether the U. T. System has any obligation to make
       capital contributions to the partnership.
• Whether the U. T. System would be held liable for debts of
       the partnership.
• Whether the partnership appears to be adequately
       capitalized in light of its activities and maintains liability
       insurance.
(c) All confidentiality requirements must allow release of
information as required by the Texas Public Information Act.
(d) The U. T. System should receive a full accounting for the
partnership annually, as well as copies of any tax returns
filed or required to be provided to partners pursuant to the
Internal Revenue Code.
6.7 Gifts of Interests in General Partnerships or Joint
Ventures. U. T. will not accept interests in general
partnerships or joint ventures due to the State constitutional
limitations on incurring State debts and the risk of future
liability or debt.
6.8 Gifts of Personal Property (Other than Outdoor Works of
Art). Gifts of personal property, other than outdoor works of
art, donated to an institution must be reviewed for approval
and processed by the ODGPS prior to acceptance only if
used to establish or make additions to an endowment or
charitable remainder trust. Gifts of outdoor works of art must
comply with Board of Regents' Rules and Regulations, Rule


	                               128	  
60101 [2], Section 4.1.
6.9 In some instances, gifts are made to U. T.-affiliated
external entities for benefit of the U. T. System
Administration or a U. T. institution. Such gifts include
charitable gift annuities, those that must be given to a
501(c)(3) organization, or others that the Board, as a state
agency, cannot accept or process. Such gifts must be
handled exclusively by the external entity, from deposit of the
funds to acknowledgment. Any gift agreement, receipt or
other gift documentation must be signed by an authorized
representative of the external entity. No member of the staff
of any U. T. institution has the authority to accept gifts made
to an external entity.
Sec. 7 Current Purpose Gifts.
In general, current purpose or expendable gifts are accepted
by the institution president, or his/her designee, or by the
Chancellor, or his/her designee, for such gifts made to U. T.
System Administration. Exceptions include, but are not
limited to, marketable and closely-held securities,
partnership interests, and real property. These gifts must be
reviewed, evaluated, and processed by the appropriate U. T.
System office as set out in Sections 4 and 6. Current
purpose gifts of real property are accepted by the Executive
Director of Real Estate. Gifts of securities are accepted by
the ODGPS via delegated authority from the respective
institution president. For further information regarding the
acceptance process for current purpose gifts, please contact
the ODGPS.
Sec. 8 Gifts of Personal Property.
U. T. may consider gifts of personal property, which can be
tangible or intangible. Gifts of personal property, other than
outdoor works of art, given for current purpose use are
accepted by the U. T. institution president, or his/her
designee. Exceptions include, but are not limited to,

	                                   129	  
marketable and closely-held securities and limited
partnerships, which must be reviewed, evaluated, and
processed by the appropriate U. T. System office. In
addition, OER and ODGPS have exclusive authority to
handle matters related to estates and trusts, including those
that provide for a current use gift for a U. T. institution.
The Development or University Advancement Office at each
U. T. institution must be made aware of all personal property
gifts, also known as gifts-in-kind. The president or chief
development officer shall provide instructions to staff
campus-wide regarding proper procedures for handling gifts
of personal property. The U. T. institution must agree to be
responsible for any carrying costs associated with the gift
(e.g., the cost of insuring a gift of art that will be retained).
The IRS requires that donors seeking to claim a charitable
tax deduction for a personal property gift with a fair market
value in excess of $5,000 obtain a qualified appraisal. To
avoid any conflict of interest, a U. T. institution can neither
pay for nor reimburse a donor for his or her appraisal costs.
The qualified appraisal must be completed no earlier than 60
days prior to the date of the gift and must be received no
later than the date of the filing of the donorʼs gift tax return
for the year of the gift. If no appraisal is required for the
donorʼs purposes, a U. T. institution may seek its own
independent appraisal of the property. In such case, the U.
T. institution will bear all costs of the appraisal for U. T.
institution purposes only.
Appraisals are not required for gifts of $5,000 and less, but
the donor may obtain a qualified appraisal if he or she
chooses. The institution may value the gift based on the
donorʼs appraisal, a value declared by the donor (a copy of
either a paid bill of sale or invoice and a copy of a check or
credit card statement showing payment is recommended), or


	                             130	  
a value determined by a qualified expert on the faculty or
staff of the institution. This value should be used for the
institutionʼs purposes only.
IRS Form 8283, Noncash Charitable Contributions, is
required to be submitted to the donee organization for
signature when the donation is greater than $5,000 and
consists of property other than publicly traded securities. It is
the responsibility of the donor to complete all applicable
sections of the form except for the Appraiser and Donee
acknowledgement sections. Once the donor has completed
the applicable sections, the form should be submitted to the
appropriate U. T. institution officer, as set out in the U. T.
institutionʼs Handbook of Operating Procedures, for
completion of the Donee acknowledgement section.
IRS Form 8282, Donee Information Return, is required to be
completed by a donee that sells or disposes of a non-cash
gift within three years of the receipt of the donation by the
organization. This includes any donated property (other than
money or publicly traded securities) if the claimed donation
value exceeds $5,000 per item or group of similar items
donated by the donor to one or more donee organizations.
The term “gift-in-kind” is generally used for personal
property, both tangible and intangible, that will be retained
and used by a U. T. institution, rather than sold. Retained
property must complement the core mission of the U. T.
institution. Gifts in kind shall be valued at their full fair market
value. Gifts with fair market values in excess of $5,000 will
be reported at the values placed on them by qualified
independent appraisers as required by the IRS. Gifts of
$5,000 and under may be reported at either the value
declared by the donor or the value placed on them by a
qualified expert on the faculty or staff of the U. T. institution.
If a price is not determined, the value shall be recorded at


	                              131	  
$1.
Examples of tangible assets include, but are not limited to:
• personal collections of art, books, coins or movies;
• animals, such as livestock;
• cars, boats and aircraft;
• equipment;
• developed software;
• printed materials; and
• food or other items for hosting dinners.
Examples of intangible assets include, but are not limited to,
various intellectual property such as:
• patents;
• copyrights of cultural, artistic and literary works; and
• computer software under development.
For equipment and software gifts, report the educational
discount value if one is offered, i.e., the value the U. T.
institution would have paid had it purchased the item outright
from the vendor. Many software donations are licenses and
are not be considered as gifts. The U. T. institution must
ascertain whether the software is a gift, partial interest or
exchange transaction according to the IRS. Partial interests
and exchange transactions are not gifts and, therefore, are
not countable/reportable. A donor must irrevocably transfer
ownership of the property to a U. T. institution for the
property to be considered a gift. Gifts of hardware and
software may only be counted if they are irrevocable.
Sec. 9 Gifts to Establish Permanent Endowments Held and Administered by the
Board of Regents.
Endowments will be established with gifts that have been
completed for tax purposes or with a combination of such
gifts, pledges, and other funds at a minimum funding level of
$10,000. Endowments may be established to fund
scholarship programs and other educational activities as well
as the endowed academic positions specified in the Board of

	                                   132	  
Regentsʼ Rules and Regulations, Rule 60202 [4] concerning
endowed academic positions. All endowments must be
reviewed and approved by the ODGPS and must meet
minimum funding levels as set out in Board of Regentsʼ
Rules and Regulations, Rule 60101 [2] and Rule 60202 [4].
With the approval of the appropriate Executive Vice
Chancellor and Vice Chancellor for External Relations, each
institution may set minimum funding levels that are higher
than those set by the Board. The required minimum funding
level will be determined by the total value of gifts from
donors and transfers of funds, valued as of the gift date or
date of transfer, respectively. Reinvestment of endowment
distributions, which would be considered a transfer of funds,
may be used to determine the total funding value.
Example: A donor contributes $20,000 a year for five years
to fund a professorship at a total contribution value of
$100,000. At the end of the five-year period, the endowment
may have reached a market value of $250,000 due to capital
appreciation. However, the contributed value remains at
$100,000. This endowment cannot be redesignated as a
distinguished professorship until the contribution amount
reaches $250,000 from additional gifts or transfers of funds.
Negotiations and fundraising for an endowment are
permitted prior to its formal approval and establishment by
the Board or its designee(s). However, an endowment will
not be announced as having been established prior to its
approval by the Board or its designee(s). New endowments
shall not be created and existing endowments shall not be
increased using accumulated distributions from existing
permanent endowments. However, under rare and special
circumstances, such distributions may be used to create or
add to an endowment with the approval of the Vice
Chancellor for External Relations, provided the terms of the


	                           133	  
new endowment(s) are consistent with the terms of the
endowment agreement governing the existing endowment.
9.1 Endowment Agreements.
(a) A written endowment agreement signed by the donor(s)
is required for each new permanent endowment established.
(See Item 5 for sample endowment agreements.) This
instrument must, absent compelling reasons, include the
following language:
• donor name(s);
• gift description and/or amount;
• pledge description, amount, and due date;
• endowment name;
• college, school, and/or department to benefit;
• a statement setting out the intended use or purpose for
       funds distributed from the endowment;
• a statement that the funds shall never become a part of the
       Permanent University Fund, the Available University
       Fund, or the General Fund of the State of Texas;
• a statement that, in the opinion of the Board, if (a) a
       restriction contained in the endowment has become
       impractical or wasteful, or it impairs the management or
       investment of the fund, or, because of circumstances
       not anticipated by the donor, a modification of the
       restriction will further the purposes of the fund or (b) a
       restriction contained in the endowment on the use of
       the fund becomes unlawful, impracticable, impossible to
       achieve, or wasteful, the Board may modify the
       restriction or purpose of the endowment to further the
       purposes of the fund in a manner consistent with the
       original charitable purpose expressed in the
       endowment;
• a statement providing that all future additions to the
       endowment, including those made by the Board or the


	                             134	  
      institution administration, shall be subject to the
      provisions of the endowment agreement and shall be
      classified as permanent endowment funds; and
• other provisions the responsible development officer and
      the ODGPS determine are necessary or appropriate.
(b) In cases where an endowment is established pursuant to
an institution's solicitation or campaign, the solicitation letter
or document sent to prospective donors may be used as the
endowment agreement to evidence the donative intent and
purposes. If the solicitation materials do not contain the
provisions required in bulleted paragraphs above, a separate
gift agreement memorandum containing the required
provisions and signed by the appropriate institution
representative should be provided to the ODGPS by the U.
T. personnel responsible for the solicitation.
(c) A gift agreement memorandum should also serve as the
endowment agreement in situations where funding is from
multiple donors with no primary donor or donors. (See Item 5
for a sample endowment agreement entitled “Newly Created
Endowment with Multiple Donors.”)
9.2 Custody of Assets. The assets donated to fund a new
endowment may be delivered to the ODGPS or UTIMCO for
custody and investment by UTIMCO pending acceptance. A
request for acceptance of the endowment should be
submitted to the ODGPS by the institution as soon as
possible after delivery of the assets. Once an endowment
has been officially established, the donated assets must be
delivered to the ODGPS or UTIMCO as soon as possible for
custody and investment by UTIMCO.
9.3 Selection Criteria for Scholarship and Fellowship
Recipients.
(a) A donor may specify or require that
• the scholarship or fellowship be for institution-wide use;


	                             135	  
• the recipient be registered in a particular college, school, or
       department within the institution or the recipient be
       limited to students studying in a specific academic
       major or a certain area of study or concentration;
• the recipient have a specified class standing or have
       completed a specified number of semester hours of
       college work;
• consideration of recipients be conditioned on academic
       performance;
• consideration of recipients be based on financial need;
• a preference be exercised in association with the renewal
       of the award;
• recipients be students from a particular geographic area
       (city, school district, county, or state). The population of
       U. T. students from the named geographic area should
       be large enough to allow for consistent use of the
       scholarship and to avoid an allegation that the funds
       were "targeted" to a particular individual or individuals;
• the recipient be a U.S. citizen or legal resident of the United
       States. Any gift to be designated for U.S. citizens must
       also include permanent residents as federal courts
       have ruled that state entities must give equal
       consideration to U.S. citizens and to individuals
       admitted to permanent residency; or
• recipients have received part or all of their preparatory
       education from a particular geographic area or region
       outside of the U.S. It is generally illegal to give or deny
       benefits based on a personʼs national origin. Therefore,
       requiring recipients to be from a particular country is not
       permissible.
(b) If consistent with the Board of Regents' Rules and
Regulations, U.S. Department of Education regulations,
Office of Civil Rights recommendations, and interpretations


	                             136	  
of the Texas Higher Education Coordinating Board, the
donor may specify certain other selection criteria as a
preference for recipient selection, but not as a restriction. U.
T. will make reasonable efforts to honor preferences
specified by a donor as provided in this paragraph; however,
as provided by applicable law, no person shall be excluded
from participation in, denied the benefits of, or be subject to
discrimination under, any program or activity sponsored or
conducted by the U. T. System Administration or any U. T.
institution, on the basis of race, color, national origin,
religion, sex, age, veteran status, or disability. It is not
appropriate to provide scholarships based on a studentʼs
position on a political or social issue.
(c) Endowed scholarship or fellowship awards should be
based on the funds distributed from the endowment, rather
than a specific amount. The size and number of awards will
be determined by the appropriate scholarship committees at
the institution or under the scholarship program applicable to
the endowment. Scholarship or fellowship amounts may also
be referred to in more general terms such as "tuition and
required fees" in the endowment agreement.
(d) The IRS will not recognize a contribution for charitable
tax deduction if the donor retains control over the gift funds
or how they are used. In accordance with that
understanding, the donor may not participate in the final
selection of scholarship recipient(s), name a non-U. T.
employee to any final selection committee, or structure the
criteria so narrowly as to limit selection to a small population
comprised solely or primarily of individuals related to the
donor or that the donor would choose. In rare and special
circumstances, such as gift funds contributed by a
foundation, an exception to this provision may be granted by
the Vice Chancellor for External Relations.


	                            137	  
9.4 Endowed Academic Positions. There are six categories
of endowed and named academic positions with minimum
funding levels as set forth in Board of Regentsʼ Rules and
Regulations, Rule 60202 [4]. With the specific approval of the
Board, an endowed academic position may be established
without the required minimum funding level only in
accordance with agreements recommended by the
Chancellor, the appropriate Executive Vice Chancellor, and
the Vice Chancellor for External Relations.
No initial appointment will be made to an endowed academic
position without prior approval as a Request for Budget
Change by the president of an institution after review and
approval by the appropriate Executive Vice Chancellor.
Subsequent new or continuing appointments to endowed
academic positions may be approved as a part of the annual
operating budget. As the IRS will not recognize a
contribution for charitable tax deduction if the donor retains
control over the gift funds or how they are used, a donor may
not participate in the final selection of the appointment or
name a specific individual as the holder of an endowed
academic position. In rare and special circumstances, such
as gift funds contributed by a foundation, an exception to this
provision may be granted by the Vice Chancellor for External
Relations.
9.5 Pledge Policy. Pledges from donors that follow these
procedures may be accepted to fund endowments of any
level recognized by the Regents' Rules and Regulations.
(a) At least 20% of the donor's total required minimum
funding amount prior to the acceptance of an endowment
must be received prior to the acceptance of an endowment,
i.e., before the endowment will be established.
(b) The pledge for payment of the remaining required
minimum funding shall not extend beyond five years after the


	                            138	  
date of execution of the endowment agreement; however,
with the approval of the Vice Chancellor for External
Relations, the pledge period may be longer than five years
under rare and special circumstances. A pledge for any
amount beyond the required minimum funding is not bound
to a five-year pledge period. As an example, for an endowed
scholarship that is fully funded with a $25,000 gift, an
additional $75,000 pledge may be extended reasonably
longer than five years.
(c) All funds that otherwise would be distributed from the
endowment will be reinvested as a permanent addition to the
endowment until the endowment is funded with the then
required minimum funding level for the endowment or is
dissolved as provided in Section 8.5(e) below, except in the
case of endowed academic positions with the approval of the
Vice Chancellor for External Relations or the Vice
Chancellor's designee.
(d) Funding levels will not be determined by the amount of
net sale proceeds received from a noncash gift or by the
current market value of the investment held in an
endowment. As an illustration, a donor gives a gift of stock
valued at $10,000 to create a new endowment. The stock is
sold for net sales proceeds of $9,500. The $10,000
endowment may still be created because the donor
contributed a gift valued at $10,000, although the
endowment's value is only $9,500.
(e) If the donor is unable to fulfill the pledge by the end of the
five-year period, the institution shall notify the ODGPS to
determine an appropriate course of action. Typically, the
endowment will either be dissolved or redesignated as
follows:
• If there are insufficient funds held in the endowment to
       reach the minimum funding level required for an


	                             139	  
       endowment, the endowment may be dissolved by the
       Board or its designee(s) and the president of the
       beneficiary institution shall have the discretion to
       designate an existing endowment to which to transfer
       the funds, or expend the funds for the general purposes
       of the institution, taking into consideration the original
       intent.
• If there are sufficient funds held in the endowment to reach
       the minimum endowment funding level for an
       endowment, but insufficient funds to reach the required
       funding level for the endowment as originally
       established, the endowment may be redesignated to
       the highest level of endowment category possible
       based upon the book value of funds held and the
       original intent, with the approval of the Board or its
       designee(s).
Sec. 10 Establishment of Quasi-Endowments Held and Administered by the Board
of Regents.
All quasi-endowments must be reviewed and approved by
the ODGPS and must meet minimum funding levels as set
out in the Board of Regents' Rules and Regulations, Rule
60101 [2] and Rule 60202 [4]. The required minimum funding
level will be determined by the total value of transfers of
funds to the endowment, valued as of the date of transfer.
Reinvestment of endowment distributions may be used to
determine the total funding value. An endowment will not be
announced as having been established prior to its approval
by the Board or its designee(s). New endowments shall not
be created and existing endowments shall not be increased
using accumulated distributions from existing permanent
endowments. However, under rare and special
circumstances, such distributions may be used to create or
add to an endowment with the approval of the Vice
Chancellor for External Relations, provided the terms of the

	                                  140	  
new endowment(s) are consistent with the terms of the
endowment agreement governing the existing endowment.
A written agreement, signed by the institution's president or
the appropriate dean or department head, is required for
each new quasi-endowment established. (See Item 5 for a
sample endowment agreement entitled “Newly Created
Quasi Endowment.”) This instrument will, absent compelling
reasons, include the following language, as applicable:
• information and provisions described in Section 8.1; and
• amount and source or description of the funding. Funds
      must be identified as either restricted or unrestricted.
Sec. 11 Classification of Endowment Funding.
11.1 Permanent and Quasi-Endowments. When mixed
sources of funds (both gifts given specifically for endowed
purposes and current funds) are used to establish an
endowment, separate but related permanent and quasi-
endowments will be created. (See Item 5 for a sample
endowment agreement entitled “Newly Created Quasi/Perm
Endowment.”) Each endowment account must be funded
with at least the minimum endowment funding level of
$10,000, (i.e., there would need to be at least $20,000 total
to establish separate endowment accounts). If the
endowment is initially funded with less than $20,000 from
mixed sources (both endowed and current funds), the entire
endowment will be classified as a permanent endowment.
When funding permits, a separate but related quasi-
endowment shall be created.
11.2 Additional Contributions. If only a permanent
endowment account is in existence at the time of an
additional contribution to an endowment established with
mixed sources of funds, the institution will review the
source(s) and amounts of funds to be added to determine if
a separate, but related quasi-endowment account should be
established. Administrative approval of the related quasi-

	                                   141	  
endowment is not needed if there is no re-designation of
endowment level or other amendment. Alternatively, if only a
quasi-endowment is in existence at the time of an additional
contribution, administrative approval of a related permanent
endowment is not needed if there is no re-designation of
endowment level or other amendment.
11.3 Additional Contributions to Separate Accounts. If
separate permanent and quasi-endowment accounts exist at
the time of an additional contribution, the institution will
review the source(s) of funds to determine the correct
allocation.
11.4 Transfer of Current Funds. When a transfer of current
funds is to be combined with a donorʼs pledge, the ODGPS
will consider the total of the donorʼs pledge, rather than the
amounts of payments received, to determine whether
separate permanent and quasi-endowment accounts should
be established.
11.5 Reinvestment of Distributions. Any reinvestment of
endowment distributions will be classified in the same
manner as the corpus of the endowment.
11.6 Permanent Endowment Funds. Notwithstanding any of
the above, any additional funds from any source will be
classified as permanent endowment funds where the existing
permanent endowment is governed by a donor-executed
endowment agreement that contains language that “all future
additions to the endowment, made by the donor or others,
including those made by the Board of Regents or the
institution, shall be subject to the provisions of the
endowment agreement and shall be classified as permanent
endowment funds.”
Sec. 12 Investment, Payout, and Reinvestment Policy for Endowments.
12.1 UTIMCO. As authorized by law, the Board has
contracted with UTIMCO to invest all funds donated to U. T.
that are under the sole control of the Board.

	                                   142	  
12.2 Investment Restrictions. No matching funds or other
funds of U. T. may be held or managed by a party selected
by the donor. No endowment shall be accepted in which the
donor directs the investment transactions or holdings or may
approve investment policy or strategy or on which the donor
places any other investment restrictions.
12.3 Standard for Investment Decisions. The primary and
constant standard for making investment decisions for
endowments shall be "that standard of judgment and care
that prudent investors, exercising reasonable care, skill, and
caution, would acquire or retain in light of the purposes,
terms, distribution requirements, and other circumstances of
the fund then prevailing taking into consideration the
investment of all the assets of the fund rather than a single
investment."
12.4 Collective Investments. All endowment gifts should be
eligible for commingling for investment purposes with other
endowment funds. The Board has established the U. T.
System Long Term Fund, governed by and invested
according to the U. T. System Long Term Fund Investment
Policy Statement, to provide for the collective investment of
endowment funds. This commingling permits enhancement
of long-term investment programs, affords appropriate risk
control through diversification, and provides for optimization
of asset mix through time.
12.5 Long Term Fund. Specific language that allows
endowment funds to be invested in the U. T. System Long
Term Fund or otherwise pooled for investment purposes
should be included in all endowment agreements.
12.6 Agreement Terms. An endowment agreement shall not
include terms regarding endowment payout that conflict with
either the payout policies established by the Board or the
payout provisions of the Texas Uniform Prudent


	                           143	  
Management of Institutional Funds Act, as amended.
12.7 Charge of Certain Expenses. To acknowledge the
Boardʼs ability to charge certain expenses against the
endowment funds for administration, management, and
compliance, the endowment agreement should specify one
of the following:
(a) donor(s) acknowledge(s) and agree(s) that in connection
with administration and management of the endowment
funds, the Board may charge certain expenses against the
endowment funds for administration, management, and
similar charges; or
(b) the Board may not charge certain expenses against the
endowment for administration and management.
12.8 Management of Payout and Reinvestment. To ensure
the Board has the ability to manage payout and reinvestment
policies, the endowment agreement should specifically allow
the following:
(a) funds distributed during a year may be retained by the
institution and expended for the purposes of the endowment
in subsequent years; and
(b) the reinvestment of some portion of the payout as a
permanent addition to the principal of the endowment at the
discretion of the Board or institutionʼs administration.
12.9 Endowments Funded with Mineral Interests in Real
Property. In accordance with the Texas Trust Code and the
Uniform Principal and Income Act (UPIA), a certain
percentage of mineral royalty proceeds must be allocated to
endowment principal. Because complex and numerous
depletion calculations would be required to determine the
correct amount to allocate to endowment principal and
consistent with requirements for the Permanent University
Fund, 100% of mineral royalty proceeds, including bonuses,
rentals, and royalties, should be allocated to principal for


	                          144	  
ease of administration. An institution may request a lesser
allocation of principal by submitting a written request to the
ODGPS. Such request must be reviewed and approved by
the UL in consultation with the ODGPS and the OGC.
Sec. 13 Amendment or Termination of Endowments.
13.1 Authorization for Changes. Once a permanent
endowment is created, the terms, purpose, or existence of
that endowment may be changed only if authorized by the
terms of the endowment agreement, Board policy, or
applicable laws.
13.2 Review of Amendments. Any request received or
initiated by an institution to amend the terms or purpose of a
permanent endowment or to terminate an endowment must
be sent to the ODGPS for review and approval with the legal
advice of the OGC. The OGC will determine whether the
endowment may be modified judicially or nonjudicially
pursuant to the Texas Uniform Prudent Management of
Institutional Funds Act or Texas Education Code Section
65.36(f).
13.3 Requests to amend or terminate a quasi-endowment
must be sent to the ODGPS for review and approval. Upon
termination of a quasi-endowment, the ODGPS will
coordinate the disbursement of the endowmentʼs proceeds
with UTIMCO.
Sec. 14 Endowments Held and Administered by External Trustees.
U. T.'s interest in any endowment held and administered by
an external trustee must be reviewed and approved by the
ODGPS.
In addition to provisions set out in Sections 8, 9 and 12
above, to the extent practicable, the Board requires the
following for endowments held and administered by external
trustees.
14.1 Endowment Agreements. A written endowment
agreement signed by the donor(s) is required for each

	                                  145	  
endowment. Endowments held and administered by U. T.-
affiliated external foundations must, absent compelling
reasons, include language as set out in Section 8.1 above
consistent with Board-held endowments.
14.2 Distributions. A predictable stream of distributions from
an endowment held by an external trustee, consistent with
the Board's endowment payout policy and not in conflict with
the payout provisions of the Texas Uniform Prudent
Management of Institutional Funds Act, as amended. U. T.
System Administration prefers that any U. T. institution
receives such payout on a quarterly basis, but no less often
than annually.
14.3 Appreciation. That all appreciation from an endowment
held by an external trustee be maintained in the endowment,
except that distributed for the purpose(s) of the endowment.
14.4 Annual Reports. That the external trustee provides
annual reports to the ODGPS that detail the value of the
assets of the endowment and the annual receipts and
expenditures.
14.5 Accounting Records. That separate accounting records
be maintained for each such endowment so that investment
performance can be accurately analyzed over time.
14.6 Appointments to Endowed Academic Positions. That all
appointments to endowed academic positions be selected by
the institution.
14.7 Acceptance of Interest. That a request for acceptance
of U. T.'s interest in the endowment be submitted by the
institution to the ODGPS as soon as possible after delivery
of the gift to the external trustee or notification by the
external trustee that the endowment has been established.
Sec. 15 Planned Gifts.
15.1 Solicitation and Negotiation.
(a) The OER, the ODGPS, and the OGC must review and
approve

	                           146	  
• an initial or new advertisement or planned giving brochure;
       and
• an existing advertisement or planned giving brochure that
       has been materially modified since last approved by the
       OER, the ODGPS, and the OGC to be mailed or
       otherwise furnished to potential donors before
       distribution to donors. Minor modifications to existing
       planned giving advertisements or brochures require
       review by the ODGPS prior to distribution to potential
       donors.
(b) Negotiation, execution, and acceptance of any planned
gift shall follow procedures outlined in these procedures. All
agreements shall include language previously approved by
the OGC unless otherwise approved in accordance with the
processes set forth in these procedures.
(c) It is the responsibility of each U. T. representative to keep
detailed written notes to supplement written correspondence
to demonstrate ethical practices in negotiations with each
donor.
(d) The institution's representative working with a donor who
desires to make a planned gift shall contact the ODGPS as
soon as the institution's representative becomes aware of
the potential gift.
(e) Payout rate guidelines for charitable remainder trusts are
provided below in Section 15.4(d) for use by all U. T. staff
members authorized to enter into negotiations concerning
planned gift agreements to assist them during discussions
with donors.
(f) Donors should be informed that payout rate guidelines
may be adjusted if market conditions change significantly
before an agreement is finalized.
15.2 Restrictions on Acceptance of Planned Gifts and
Donated Assets.


	                             147	  
(a) In accordance with Texas law, the Board cannot accept
gift annuities and deferred gift annuities. Inquiries concerning
gift annuities and deferred gift annuities will be referred to
appropriate external foundations established to benefit the
U. T. System or U. T. institutions.
(b) Consistent with Board policy, the Board may serve as
trustee of trusts for which the donor retains the right to
change the charitable beneficiary only if: (a) U. T. System or
U. T. institution(s) will receive irrevocably at least 50% of the
total funding of the trust; and (b) the value of the U. T.
System or institution's irrevocable interest equals the
minimum requirements established below in Section 15.4(d)
for accounts that cannot be pooled for investment purposes.
(c) Consistent with Board policy, the Board may serve as
trustee of trusts that allow for invasions of principal only
if: (a) the standards for invasion of principal are objective
and nondiscretionary; (b) the U. T. System or institution will
receive irrevocably at least 50% of the total funding of the
trust; and (c) the value of the U. T. System or institution's
irrevocable interest equals the minimum requirements
established below in Section 15.4(d) for accounts that cannot
be pooled for investment purposes. To avoid conflicts of
interest, the Board will not serve as trustee of a trust that
allows income beneficiaries to invade the principal of the
trust at the discretion of the trustee.
(d) Consistent with Board policy, the Board may serve as
trustee of a charitable remainder trust with multiple charitable
remainder beneficiaries only if: (a) the U. T. System or
institution will receive irrevocably at least 50% of the
remainder; (b) the value of the U. T. System or institution's
interest will be at least the minimum trust gift levels
established below in Section 15.4(d); and (c) the other
charities agree to provisions deemed appropriate by the


	                             148	  
OGC.
As an example, a donor may fund a charitable remainder
trust with assets that may not be pooled for investment
purposes, such as real estate or restricted stock, name the
Board as trustee and a 50% irrevocable remainder
beneficiary for further benefit of one or more institution(s),
and name a non-U. T. institution(s) as 50% remainder
beneficiary(ies). In this instance, the Board would accept
trusteeship if the trust terms were acceptable and the trust
was funded at a minimum gift level of $100,000.
(e) To avoid conflicts of interest and to avoid liability issues,
the Board cannot serve as the guardian of a person, or as an
executor or administrator of an estate.
(f) Consistent with the Code and related regulations, the
Board will not accept a planned gift that is known to have the
potential to create unrelated business income tax liability for
a charitable remainder trust.
(g) In accordance with the provisions of the Code and related
regulations, the Board will not accept stock in an S
Corporation to fund a charitable trust without the written
consent of all other shareholders.
15.3 Management and Investments.
(a) The ODGPS is not authorized to administer or manage
trusts of which the Board is not trustee.
(b) The U. T. System may request reimbursement from
charitable trusts of which the Board is trustee for any third
party charges incurred by the trust. Such charges may
include, but are not limited to, bank custodial fees, real
estate expenses such as appraisals, surveys, environmental
assessments, maintenance and repairs, and legal fees. In
circumstances where it is deemed inappropriate for the
affected trust to bear such expenses, the institution shall
reimburse the trust. If multiple institutions are involved, then


	                             149	  
such costs shall be shared pro rata.
15.4 Types of Planned Gifts.
(a) Wills and Bequests.
• When an institution is notified of the death of a person who
     has named the U. T. System or an institution as a
     beneficiary, the ODGPS must be notified immediately
     and forwarded copies of all available documentation
     and correspondence. If the ODGPS is notified of the
     death of a person who has named the U. T. System or
     an institution as a beneficiary, the ODGPS shall
     promptly notify the beneficiary of the bequest. The OER
     and the ODGPS have exclusive authority to handle
     matters related to estates benefiting U. T., including
     authority to sign partial or complete releases of liability,
     and will be responsible for promptly supplying
     documentation to other U. T. System Administration
     offices as appropriate.
• The ODGPS will provide instructions to estate executors
     and administrators regarding the disposition of estate
     assets bequeathed to U. T. All estate distributions will
     be transmitted as directed by the ODGPS. Any tangible
     personal property not liquidated by the executor should
     be shipped directly to the institution. Unless otherwise
     requested by the institution, the ODGPS will promptly
     transmit any bequests designated for use as current
     funds to the institution.
• Any U. T. employee who agrees to serve as executor or
     administrator of an estate that benefits U. T. System or
     an institution must immediately notify the ODGPS of his
     or her appointment. Upon notification, the employee will
     be furnished a statement advising of the potential for
     conflicts of interest and directing that all
     communications pertaining to the estate between the


	                             150	  
       employee and any office of U. T. System Administration
       or the institution shall be in writing.
• Employees of U. T. should not knowingly act as witnesses
       to wills in which U. T. System Administraiton or an
       institution is named as a beneficiary.
• U. T. will not draft wills and other documents for donors,
       but, when appropriate, may provide sample language
       for the donor's consideration.
• If an individual provides a copy of the individual's will to a
       U. T. employee and the will names U. T. System
       Administration or an institution as a beneficiary, the
       institution will promptly send a copy of the will to the
       ODGPS for review. As necessary, and at the discretion
       of the ODGPS, the ODGPS will furnish copies to the
       OGC and the institution development office for further
       review. Any U. T. employee to whom an individual's will
       is furnished must protect the confidentiality of its
       contents to the extent allowed by law.
(b) Charitable Remainder Trusts Held and Administered by
the Board.
• All charitable remainder trusts for which the Board would
       be the trustee must be reviewed by the ODGPS,
       UTIMCO, and the OGC. A charitable remainder trust of
       which the Board is proposed to be trustee should have
       no more than two income beneficiaries, the youngest of
       which is at least 55 years of age. A term charitable
       remainder trust (not to exceed 20 years) may have
       income beneficiaries of any age and is not limited to
       two income beneficiaries.
• If the charitable remainder trust (a) has acceptable terms,
       (b) is funded with cash or marketable securities, and
       (c) may be pooled for investment purposes, the trust
       must be initially funded at a minimum gift level of


	                            151	  
       $50,000.
• If the charitable remainder trust (a) has acceptable terms,
       and (b) is funded with assets that may not be pooled for
       investment purposes, the trust must be initially funded
       at a minimum gift level of $100,000.
• A unitrust with a net income payout or net income with
       make-up provision payout should be established for
       trusts funded with assets other than cash or marketable
       securities. Other acceptable terms depend upon the
       standard criteria plus the ability and length of time
       required to liquidate or manage the asset used to fund
       the trust.
• The Board will not serve as trustee of charitable remainder
       trusts funded in whole or in part with real property.
       However, the Board may serve as successor trustee of
       such a trust after the real estate is liquidated. U. T. staff
       will recommend that the donor or other individual or
       external entity serve as initial trustee and may provide
       information to the donor on non-U. T. institions in the
       donorʼs locale that may serve as trustee.
• The following are the recommended maximum payout rates
       for charitable remainder trusts for which the Board
       would be the trustee:
For annuity trusts and straight unitrusts with income
beneficiaries:
Ages 55 to 69                5%
Ages 70 to 79                6%
Ages 80 and above            7%

For net income unitrusts with income beneficiaries:
All ages                   5%

For term charitable remainder trusts: 7%


	                              152	  
• Exceptions to Section 15.4(b) must be reviewed by the
      ODGPS and UTIMCO and approved by the Vice
      Chancellor for External Relations. Exceptions related to
      trusts containing real estate must first be reviewed and
      approved by the Executive Director of Real Estate.
• The annuity payout may not be less than 5% nor more than
      50% of the initial fair market value of the property
      placed in the charitable remainder annuity trust. Also,
      the remainder interest must be at least 10% of the initial
      fair market value of all property placed in the annuity
      trust.
• The unitrust payout may not be less than 5% or more than
      50% of the fair market value of the assets, valued
      annually, of the charitable remainder unitrust. Also, the
      remainder interest of each property contribution to the
      unitrust must be at least 10% of the net fair market
      value of such property as of the date of contribution to
      the trust.
• A request for acceptance must be submitted by the
      institution to the ODGPS as soon as possible after
      receipt of the gift.
(c) Charitable Trusts Held and Administered by External
Trustees.
• Any U. T. employee who agrees to serve as trustee of a
      trust benefiting U. T. System Administration or an
      institution must immediately notify the ODGPS of his or
      her appointment. Upon notification, the employee will
      be furnished with a statement advising of the potential
      for conflicts of interests and directing that all
      communications pertaining to the trust between the
      employee and any office of U. T. System Administration
      or the institutions shall be in writing.
• All charitable remainder trusts for which the Board would


	                            153	  
      be the successor trustee must be reviewed by the
      ODGPS, UTIMCO, and the OGC. Donors who name
      the Board as successor trustee of a charitable
      remainder trust should be advised in writing that the
      Board will review the terms of the trust, the most recent
      financial statement, and all tax filings for the trust at the
      time of succession, and determine then whether or not
      it will serve as successor trustee.
• The external trustee must provide annual reports to the
      ODGPS that detail the value of the assets of the trust
      and the annual receipts and expenditures.
• A request for acceptance must be submitted by the
      institution to the ODGPS as soon as possible after
      receipt of the gift. Revocable interests will not be
      accepted.
(d) Charitable Lead Trusts.
• The Board may be designated as a beneficiary of a
      charitable lead trust if other criteria of this policy are
      met, but to avoid conflicts of interest, the Board will not
      serve as trustee of a charitable lead trust. Upon
      request, U. T. personnel may provide information to the
      donor on non-U. T. institutions in the donor's locale that
      may serve as a trustee.
• Consistent with Board policy, a predictable stream of
      income from a charitable lead trust of which U. T.
      System Adminstration or an institution is named as a
      beneficiary is preferred.
(e) Gift Annuities. Since the Board cannot accept gift
annuities and deferred gift annuities, these types of gifts may
be referred to The University of Texas Foundation, Inc. [5] for
the benefit of U. T.
(f) Gifts of Retirement Plan Assets. The ODGPS or the
institution's president, as appropriate, may handle gifts of


	                              154	  
retirement plan assets, such as IRAs and qualified pension
or profit sharing plans, which name the Board as beneficiary,
including processing remaining assets, and may execute all
necessary documents. UT representatives should provide
appropriate language for beneficiary designation forms to
ensure proper and prompt receipt of assets. All retirement
plan beneficiary designations should be made to the “Board
of Regents of The University of Texas System for benefit of
[the applicable UT institution]. This gift shall be used for the
further benefit of the [specify] college/school/department and
shall be used to [specify purpose].” A U. T. institution may be
a primary or secondary beneficiary. If the latter, the
designation is contingent as the gift depends on the
occurrence of another event. A copy of the beneficiary
designation form or the portion of the beneficiary designation
that pertains to the U. T. institution or other documentation
showing the U. T. institutionʼs interest should be requested.
A current statement of value from the account or a statement
of value signed by the donor may also be requested. Such
gifts are revocable.
(g) Life Insurance.
• The ODGPS or the institutionʼs president, as appropriate,
       may accept gifts of life insurance policies naming the
       Board as owner and beneficiary and may execute all
       necessary documents.
• All life insurance beneficiary designations should be made
       to the “Board of Regents of The University of Texas
       System for benefit of [the applicable U. T. institution].
       This gift shall be used for the further benefit of the
       college/school/department and shall be used to [
       specify purpose].”
• An existing or new life insurance policy may be accepted if
       the donor names the Board or a U. T. institution as both


	                            155	  
          the irrevocable owner and beneficiary.
•      The beneficiary institution is responsible for preserving the
          value of a life insurance policy owned by the Board
          pursuant to institution guidelines. The guidelines should
          cover situations in which the insurance policy is not
          paid-up and does not have any source of funds for
          payment of the premiums identified at the time of the
          gift or thereafter.
•      Donors may make additional gifts to pay the premium of
          permanent policies that are not paid in full. Outright gifts
          made to a U. T. institution to pay the premiums on
          these policies may be accepted. If the donor/insured
          fails to make a gift of a premium payment to a U. T.
          institution in advance of the premium due date, the U.
          T. institution, as owner of the policy, reserves the right
          to cash in the policy or to pay the outstanding premium
          from policy cash values or from institutional funds.
•      When a donor indicates he or she has named the Board or
          a U. T. institution as beneficiary of a life insurance
          policy, a copy of the beneficiary designation form or the
          portion of the beneficiary designation that pertains to
          the U. T. institution or other documentation showing the
          U. T. institutionʼs interest should be requested. A
          current statement of value from the insurance carrier or
          statement of value signed by the donor should also be
          requested.
•      When a donor names a U. T. institution as beneficiary of a
          life insurance policy, but does not transfer ownership of
          the policy, he or she has made a revocable gift. Such a
          gift is an expectancy. If a U. T. institution is named a
          secondary beneficiary, the expectancy is contingent as
          the gift depends on the occurrence of another event.
•      U. T. institution group life insurance policies may not be


	                                  156	  
      assigned to U. T. System or a U. T. institution, nor may
      U. T. System or a U. T. institution be named a
      beneficiary of such policy. A donor may name The
      University of Texas Foundation, Inc. for benefit of a U.
      T. institution as the beneficiary of U. T. group life
      insurance.
• U. T. System has chosen not to endorse any formal
      charitable life insurance programs or products.
(h) Pooled Income Fund.
• Gifts to the U. T. System Pooled Income Fund may be
      accepted only if the beneficiaries are age 55 or older
      and there are no more than two income beneficiaries
      for each account established in the Fund. The minimum
      gift needed to enter the Fund is $10,000 or a
      contribution of $5,000 with a pledge that additional
      contributions will be made to bring the total dollar share
      in the Fund to $10,000 within five years.
• All gifts must be made in cash or readily marketable
      securities.
• A request for acceptance must be submitted by the
      institution to the ODGPS as soon as possible after
      receipt of the gift.
(i) Gift of a Remainder Interest in Real Property with
Retained Life Estate.
• U. T. will not accept a gift of a remainder interest in a
      personal residence with a life estate reserved by the
      donor. However, under rare and special circumstances,
      the Executive Director of Real Estate may grant an
      exception and allow the REO to review, process and
      approve such a gift. A request for acceptance of U. T.'s
      remainder interest in the property must be submitted by
      the institution to the ODGPS.
• A gift of a remainder interest in a vacation property, farm,


	                            157	  
      or ranch with a life estate reserved, must be reviewed,
      evaluated, and approved by the REO and the OGC and
      processed by the REO and the ODGPS prior to
      acceptance.
• A gift of a testamentary remainder interest in a personal
      residence, vacation property, farm, or ranch with a life
      estate reserved will be reviewed and evaluated by the
      REO. A decision as to whether to accept or disclaim the
      gift will be made by the REO in consultation with the
      OGC, the ODGPS, and the institution.
• While the life estate exists, the donor(s) or life tenant(s) will
      be responsible for all expenses of maintenance, taxes,
      and insurance. At the time the remainder interest is
      conveyed to U. T., the donor must sign a separate life
      estate agreement with the Board to clarify responsibility
      for maintenance, taxes, insurance, and other issues
      during the term of the life estate. See Item 5 for a
      sample form of Life Estate Agreement.
• The REO will coordinate with the benefiting institution to
      schedule visits with the donor(s) or life tenant(s) at the
      property. Such visits should take place at least
      annually.
(j) Bargain Sale.
• An individual may transfer an asset to the Board for benefit
      of an institution and receive less than the fair market
      value in return. Typically, bargain sales involve the
      transfer of appreciated property.
• The ODGPS, the OGC, the CBO, and the REO, if
      applicable, shall analyze a proposed bargain sale to
      confirm it is in the best interest of the institution.
(k) Timeshares
• U. T. will not accept gifts of timeshares.
• A testamentary gift of a timeshare will be disclaimed when


	                              158	  
       possible.
Sec. 16 Gifts Related to Namings of Facilities and Programs.
Any naming of facilities and programs must follow the
Naming Policy as set out in Board of Regentsʼ Rules and
Regulations, Rule 80307 [6]. Facilities and programs may be
named to memorialize or otherwise recognize substantial
gifts and significant donors or individuals designated by
donors. Each institution shall develop guidelines for what
constitutes substantial and significant donations to warrant a
gift-related naming, which must be approved by the
Executive Vice Chancellor for Academic or Health Affairs,
the Vice Chancellor for External Relations, and the Vice
Chancellor and General Counsel.
A written gift agreement signed by the donor(s) is required
for each gift-related naming. The OER must be furnished
with a fully signed copy of the gift agreement for every gift-
related prominent naming. The agreement must, absent
compelling reasons, include the following language:
• donor name(s) and address;
• gift description and/or amount;
• pledge description, amount, and due date, which shall not
       extend beyond five years after the date of execution of
       the gift agreement;
• name of the institution receiving the gift and/or pledge;
• a statement setting out the intended use or purpose of the
       gift;
• the proposed naming of the facility or program;
• a statement anticipating changes of circumstances, such
       as changes in the donorʼs gift intentions or changes to
       the facility or program as determined by the Board,
       thereby allowing for an alternative recognition or
       removal of the naming; and
• a termination provision that contemplates the unlikely event
       of a change in circumstances whereby the public image

	                                     159	  
       of the donor conflicts with the purpose or mission of the
       Board or institution or would disparage, impair, or
       adversely impact the reputation, image, or integrity of
       the Board or institution in the event of a continued
       association with donor and the continuation of the
       naming.
The OER shall provide sample gift agreements to each
institution and will review draft agreements prior to execution
by the donor and the institution. In the case of a prominent
facility or program corporate naming, the institution shall
negotiate an agreement with the corporation using the
Standard Corporate Naming Gift/Licensing Agreement
prepared by the OGC. Any substantive variations to these
gift agreements must be approved by the OER and the
OGC. If the donor presents a gift agreement for use, its
terms must be reviewed by the OER and the OGC to ensure
the agreement contains all essential elements as set out
above. See sample forms of Gift Agreement for Individual
Prominent Facility Naming; Corporate Gift Agreement for
Naming of Prominent Facility or Program; Corporate Gift
Agreement for Naming of a Less Prominent Facility; and
Corporate Gift Agreement for Naming of a Less Prominent
Program.
Donors shall demonstrate reasonable and timely pledge
payments before a naming is affixed. After a naming is
attached, donors will continue pledge payments in
accordance with the terms of the gift agreement. The
institution shall inform the OER in writing if pledges are not
paid on schedule. Upon receipt of such notification, the OER
will consult with the institution to determine an appropriate
course of action.
Under rare and special circumstances and with the approval
of the Vice Chancellor for External Relations, the pledge


	                            160	  
period may be longer than five years. Removal will be
addressed in the gift agreement.
Sec. 17 Corporate Gifts Related to Website Sponsorships.
Acknowledgment of a gift by posting a company logo on an
institutionʼs website must comply with the terms and
conditions of the institutionʼs policy on website solicitations
and U. T. System Guidelines for Web Site Solicitations.
Board of Regents' Rules and Regulations, Rule 80103 [7]
provides broad authorization for the placement of hypertext
links to other websites from U. T. web pages, in accordance
with U. T. System and institution guidelines that set forth the
restrictions necessary to preserve the space so created for
its intended purpose of acknowledging sponsorship,
generating revenue, or avoiding costs.
A sample Corporate Gift Agreement Website Sponsorship
shall be provided to each institution. The Executive Vice
Chancellor for Business Affairs must preapprove both
Exhibits A and B of the agreement. Any substantive
variations to this agreement must be approved by the OER
and the OGC. See sample form of Website Sponsorship Gift
Agreement.
Definitions
Administrative Approval Process - the procedure for
accepting gifts to be approved by the Vice Chancellor for
External Relations or his/her designee and that conform to
U. T. System Board of Regents' policy.
Available University Fund (AUF) - distributions from the
Permanent University Fund.
Bargain Sale - when an individual transfers an asset to
charity and receives less than the fair market value in return.
Book Value - as pertaining to an endowment, the book value
is the original value of all gifts and contributions made to the
endowment, as well as reinvestment of earnings and any
realized gains or losses resulting from the sale of noncash

	                                   161	  
gifts.
Charitable Lead Trust - a trust in which distributions are paid
to one or more qualified charities for a certain period of time,
after which the charitable interest terminates and the trust
remainder typically reverts to designated non-charitable
beneficiaries.
Charitable Remainder Trust - a tax-exempt trust that
provides for payment to non-charitable beneficiaries for life
(or lives), or a term-of-years not to exceed 20 years, after
which the trust remainder goes to one or more qualified
charities.
Closely-Held Stock - a corporation the stock of which is held
by a few shareholders, often the management or the
members of a family. Some closely-held stock is publicly
traded. Closely-held stock of a "closed corporation" is not
publicly traded.
Completed Gifts - generally, a gift is complete when the
donor has parted with dominion and control over the
transferred property or property interest, as in the
unconditional delivery of the gift to the donee or the doneeʼs
agent, leaving the donor without the power to change its
disposition, whether for the benefit of the donor or for the
benefit of others. A gift that is subject to conditions may not
amount to a completed gift at all.
Corporate Naming - the naming of any facility or program
after a corporate or other business-oriented entity.
Current Purpose Gifts - non-endowed gifts to be expended
for the purposes designated by the donor.
Deferred Gift Annuity - a charitable gift annuity for which
payments to the annuitant(s) begin more than one year after
property is transferred to the charity. (See Gift Annuity.)
Endowments Held and Administered by External Trustees -
funds administered by a trustee other than the U. T. System


	                            162	  
Board of Regents, from which a U. T. institution receives
distributions, or from which the institution will receive
distributions at a specified time. Examples of such trustees
are banks, individuals, or other charitable entities.
Facilities - all physical facilities and buildings.
Prominent Facilities - buildings; athletic facilities; other
prominent facilities, such as wings of buildings, major
components of buildings, large auditoria, concert halls,
atriums, prominent outdoor spaces, and clinics.
Less Prominent Facilities - facilities such as laboratories,
classrooms, seminar or meeting rooms, and patient rooms
that the Vice Chancellor for External Relations, in
consultation with the Executive Vice Chancellor for
Academic or Health Affairs, determines are less prominent
and therefore not within the category of Prominent Facilities.
Gift Annuity - a charitable giving device by which a donor
transfers money or other property to a qualified charity in
exchange for guaranteed lifetime payments, the present
value of which is less than the amount transferred.
Gift Value - the value of a gift at the time it is made. Gifts are
valued in accordance with the provisions of the Internal
Revenue Code and regulations thereunder.
Individual Naming - the naming of any facility or program
after an individual or noncorporate entity.
Intellectual Property - creations of the mind: inventions,
literary and artistic works, symbols, names, images, and
designs used in commerce. Intellectual property includes
inventions, patents, trademarks, and copyrights. (More on
intellectual property [8].)
Limited Partnerships - a limited partnership is an entity in
which one or more persons, with unlimited liability (called
General Partners) manage the partnership, while one or
more other persons only contribute capital; these latter


	                             163	  
partners (called Limited Partners) have no right to participate
in the management and operation of the business and
assume no liability beyond the capital contributed.
Market Value - the price that an asset would bring in a
market of willing buyers and willing sellers, in the ordinary
course of trade.
Mineral Interest in Real Property - rights to gas, oil, and other
minerals, whether joined to or severed from the surface
estate.
Permanent or True Endowment - a fund created with gifts
received from a donor with the restriction that the principal is
not expendable. The gifts are invested in perpetuity and only
the distributions are expended for the purposes designated
by the donor.
Permanent University Fund (PUF) - a State endowment fund
that was established by the Texas Constitution of 1876, and
that supports 18 institutions and six agencies of The
University of Texas System and The Texas A&M University
System. The PUF consists of 2.1 million acres in West
Texas and the portfolio of assets resulting from the
investment of mineral royalties generated by the land.
Fiduciary responsibility for managing and investing the PUF
is constitutionally assigned to the U. T. Board of Regents.
(More on PUF [9].)
Personal Property - anything other than real property that is
subject to personal ownership (see CASE Reporting
Standards and Management Guidelines, 4th edition, 1.2.5,
Gifts-in-Kind). Personal property becomes a gift to a U. T.
institution when a transfer of ownership has taken place. A
written gift agreement signed by the donor(s) is required for
gifts of personal property.
Programs - all nonphysical entities.
Prominent Programs - major entities, such as colleges,


	                             164	  
schools, academic departments, and prominent academic
centers, programs, and institutes.
Less Prominent Programs - academic centers, programs,
and institutes that the Vice Chancellor for External Relations,
in consultation with the Executive Vice Chancellor for
Academic or Health Affairs, determines are less prominent
and therefore not within the category of Prominent
Programs.
Prominent Naming - the naming of prominent facilities or
prominent programs.
Quasi-endowment - institution funds functioning as an
endowed fund that may be dissolved and returned to the
institution with the approval of the U. T. System Board of
Regents.
S Corporation - a form of corporation, allowed by the Internal
Revenue Service for most companies with 100 or fewer
shareholders, none of which can be partnerships,
corporations, or nonresident aliens that enables the
company to enjoy the benefits of incorporation but be taxed
as if it were a partnership. Formerly known as Subchapter S
Corporation.
Surface Interest in Real Property - any interest in the surface
of real property and improvements, and all other property
interests that do not constitute the mineral estate.
Term Endowment - funds for which the donor has stipulated
that the principal may be expended after a stated period or
on the occurrence of a certain event.
The University of Texas Foundation, Inc. (U. T. Foundation) -
a nonprofit corporation established in 1967 to accept and
manage gifts in support of U. T. The U. T. System and its
institutions are the beneficiaries of the U. T. Foundation, but
the Foundation functions independently under its own Board
of Directors and pursues its own investment policies in the


	                            165	  
management of its portfolios. (More on U. T. Foundation [5].)
The University of Texas Investment Management Company
(UTIMCO) - an investment management corporation created
in March of 1996 solely for the purpose of managing the
investment of assets under the fiduciary care of the U. T.
System Board of Regents. The Board controls UTIMCO and
appoints all nine members of the UTIMCO Board. (More on
UTIMCO [10].)
The University of Texas System Board of Regents - the
governing body for The University of Texas System. It is
composed of nine members who are appointed by the
Governor and confirmed by the Senate. Terms are of six
years each and staggered, with the terms of three members
expiring on February 1 of odd-numbered years. (More on the
Board of Regents [11].)
The University of Texas System Long Term Fund (LTF) - an
internal U. T. System pooled investment fund of privately
raised endowments and other long-term funds of the 15
institutions of the U. T. System. (More on the Long Term
Fund [12].)
The University of Texas System Pooled Income Fund (PIF) -
a trust maintained by the U. T. System in accordance with
federal tax laws in order to obtain favorable tax treatment for
donors to the Fund. It is designed to receive gifts of cash and
readily marketable securities, paying the income from pooled
gifts to persons designated by the donors during their lives.
At the death of the life beneficiary, a proportionate part of the
principal of the trust is severed and distributed to the U. T.
System or institution as designated by the donor.
Website Solicitations: Sponsorship Acknowledgments - a
logo or identifier with a hypertext link to a personʼs or entityʼs
website, placed on a U. T. web page to acknowledge the
personʼs or entityʼs donation of services or products or


	                             166	  
financial or research support to U. T. System or to an
institution or a college, school, department, unit, center,
institute, or program of such institution.
Policy Details
   UTS138 [13]
Responsible Offices:
External Relations
Date Approved:
March 21, 2005
Dates Amended:
April 1, 2009
October 6, 2011
October 4, 2012
May 8, 2013
November 11, 2014
bor@utsystem.edu [14]
Related Info
Relevant System Policies, Procedures, and Regents'
Rules:
Rule 60101: Acceptance and Administration of Gifts [15]
Rule 60103: Guidelines for Acceptance of Gifts of Real
Property [16]
Rule 60202: Endowed Academic Positions [17]
Rule 70301: Matters Relating to Real Property [18]
Rule 80103: Solicitation [19]
Rule 80307: Naming Policy [20]
UTS122 Guidelines for Web Site Solicitations [21]
UTS161 Environmental Review for Acquisition of Real
Property [22]
Related Forms:
   Table of Contents [23]
   Gift Only [24]
   Gift and Pledge Above Minimum Funding [25]


	                            167	  
   Gift and Pledge Below Minimum Funding [26]
   Newly Created Endowment with Multiple Donors [27]
   Newly Created Quasi Endowment [28]
   Newly Created Quasi/Perm Endowment [29]
   Life Estate Agreement [30]
   Standard Corporate Naming Gift/License Agreement [31]
   Corporate Gift Agreement for Naming of a Less Prominent
Facility [32]
   Corporate Gift Agreement for Naming of a Less Prominent
Program [33]
   Gift Agreement for Individual Prominent Facility Naming [34]
   Website Sponsorship Gift Agreement [35]
   Acceptance of Gifts Conforming to Policy Matrix [36]
Relevant Federal and State Statutes:
Internal Revenue Code of 1986, as amended [37]
Texas Education Code Section 65.36(f) Donations for
Professorships and Scholarships [38]
Texas Government Code Chapter 552 Texas Public
Information Act [39]
Texas Property Code Chapter 163 Management,
Investment, and Expenditure of Institutional Funds [40]
External Relations [41] 


Links:
[1] http://www.utsystem.edu/policy/forms/uts138/TableofContents.docx
[2] http://www.utsystem.edu/board-of-regents/rules/60101-acceptance-and-
administration-gifts
[3] http://www.utsystem.edu/reo
[4] http://www.utsystem.edu/board-of-regents/rules/60202-endowed-


	                                168	  
academic-positions
[5] http://www.utexasfoundation.org/
[6] http://www.utsystem.edu/board-of-regents/rules/80307-naming-policy
[7] http://www.utsystem.edu/board-of-regents/rules/80103-solicitation
[8] http://www.utsystem.edu/ogc/IntellectualProperty/homepage.htm
[9] http://www.utimco.org/scripts/internet/fundsdetail.asp?fnd=2
[10] http://www.utimco.org/scripts/internet/index.asp
[11] http://www.utsystem.edu/board-of-regents
[12] http://www.utimco.org/scripts/internet/fundsdetail.asp?fnd=4
[13] http://www.utsystem.edu/sites/utsfiles/policies/uts/uts138.pdf
[14] mailto:bor@utsystem.edu
[15] http://www.utsystem.edu/board-of-regents/rules/60101-acceptance-
and-administration-gifts
[16] http://www.utsystem.edu/board-of-regents/rules/60103-guidelines-
acceptance-gifts-real-property
[17] http://www.utsystem.edu/board-of-regents/rules/60202-endowed-
academic-positions
[18] http://www.utsystem.edu/board-of-regents/rules/70301-matters-
relating-real-property
[19] http://www.utsystem.edu/board-of-regents/rules/80103-solicitation
[20] http://www.utsystem.edu/board-of-regents/rules/80307-naming-policy
[21] http://www.utsystem.edu/board-of-regents/policy-
library/policies/uts122-guidelines-web-site-solicitations
[22] http://www.utsystem.edu/board-of-regents/policy-
library/policies/uts161-environmental-review-acquisition-real-property
[23] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/tableofcontents.docx
[24] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/giftonly.docx
[25] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/giftandpledgeaboveminimumfunding.docx
[26] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/giftandpledgebelowminimumfunding.docx
[27] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/multipledonors.docx
[28] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/quasi.docx
[29] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/quasiperm.docx
[30] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/lifeestateagreement.docx


	                                169	  
[31] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/corporategiftagmt.docx
[32] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/corporategiftagreementforcorporatenamingsoflessprominentfacilities.
docx
[33] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/corporategiftagreementforcorporatenamingsoflessprominentprog.doc
x
[34] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/indpromfacilitynamingfinalsamplegiftagr.docx
[35] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/websitesponsorshipcorpgiftagr.docx
[36] http://www.utsystem.edu/sites/utsfiles/policies/uts/related-
forms/matrixofacceptanceofconforminggifts.docx
[37] https://www.law.cornell.edu/uscode/text/26
[38] http://www.statutes.legis.state.tx.us/Docs/ED/htm/ED.65.htm#65.36
[39] http://www.statutes.legis.state.tx.us/Docs/GV/htm/GV.552.htm
[40] http://www.statutes.legis.state.tx.us/Docs/PR/htm/PR.163.htm
[41] http://www.utsystem.edu/offices/external-relations/all




	                                170